Case 16-04036-mxm Doc 460-2 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 1 of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 1 of 80 PageID 106




                   EXHIBIT A




                                                                        App. 001
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 1 of2 79
                                                                         Page     of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 2 of 80 PageID 107


 David M. Bennett
 Texas Bar No. 02139600
 Nicole Williams
 Texas Bar No. 24041784
 Jennifer R. Ecklund
 Texas Bar No. 24045626
 THOMPSON & KNIGHT LLP
 1722 Routh Street, Suite 1500
 Dallas, Texas 75201
 214.969.1700 (telephone)
 214.969.1751 (facsimile)
 david.bennett@tklaw.com
 nicole.williams@tklaw.com
 jennifer.ecklund@tklaw.com

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

 IN RE:                                         §
                                                §    CASE NO. 15-40289-rfn11
 LIFE PARTNERS HOLDINGS, INC.,                  §
 et. al.                                        §    JOINTLY ADMINISTERED
                                                §         (Chapter 11)
        Debtors.                                §


 LIFE PARTNERS CREDITORS’ TRUST  §
                                 §
 and ALAN M. JACOBS, as Trustee of the
 Life Partners Creditors’ Trust  §
                                 §
 VS.                             §
                                 §                        ADV. PRO. NO. 16-04036
 JAMES ALEXANDER; WILLIAM B.     §
 BESTE; KATHLEEN M. BESTE;       §
 CRESTVIEW CAPITAL               §                        COMPLAINT AGAINST
 MANAGEMENT, LLC; DANTE P.       §                         DEFENDANT CLASS
 MELONI; THE DAVID M. BRUCE      §
 TRUST; THE JACK LEE DIXON       §
 FAMILY REVOCABLE TRUST;         §
 JOSSELYN H. BLISS; NADIA        §
 PAMOUKIAN; THE SULLIVAN         §
 FAMILY TRUST; TEXAS FIFTY PLUS, §
 INC.; THE WERNER WACHTLER       §
 TRUST; WILLIAM MICHAEL          §
 TOLLESON; THE BRIAN PARDO &     §
 ELIZABETH PARDO JOINT TRUST,    §
 WROS; KATHERINE A. HUFSTETLER; §
 DARWIN C. ALLRED; MARK G.       §
 ANDERSON; CODY C. BIGGS; A.H.   §
 BRORMAN; DOROTHY BRORMAN;       §




                                                                               App. 002
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 2 of3 79
                                                                         Page     of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 3 of 80 PageID 108



 STEVE BRORMAN; KIM BUTLER;               §
 TOMMY C. CAPERTON; DANNY J.              §
 CARR; RICHARD F. CARTER;                 §
 RUSSELL J. CEPELAK; ELIZABETH            §
 A. CLINE; ANNA CONWAY; EMMA              §
 CONWAY; SARA CONWAY; CLAIR               §
 CROSSLAND; GEORGE M.                     §
 DAVIDSON; DAVID R. DEBUSK;               §
 STEVEN B. DECK; EMILY D.                 §
 DILLARD; GERALD P. ELDER;                §
 STEVEN T. GIBSON; MARK GILBERT;          §
 REX HIDLE; JAMES G. HILTON;              §
 WILLIAM HINDS; GEOFF B. HORST;           §
 JANET K. HORST; HOLLIS STEVEN            §
 HUFSTETLER; RANDAL KASAMOTO;             §
 ANDY LAWSON; JAMES T. LEE;               §
 ELIZABETH LEONARD; JAMES                 §
 LEONARD; JOHN P. LEY; DAVID W.           §
 LYNN; SEAN B. MANESS; THOMAS R.          §
 MCELROY; WILLIAM MCEWEN;                 §
 STEVEN H. MINNICH; JAMES                 §
 MICKELSON; JOHN R. MURRAY;               §
 SUSAN NIEDER-CASSEL; GARY                §
 RHODES; EDWIN M. SCHROETER;              §
 JACQUELYN SCHUMACHER; KURT               §
 SCHUMACHER; JOHN P. SCHORTAL;            §
 GERALD J. SLAMINSKI; JAMES               §
 SMITH; GARLAND K. SMITH;                 §
 ROBERT E. STEVENS; EARL                  §
 STEWART; BRAD TOMLINSON; C.              §
 MARK TOWNSEND; DEAN                      §
 VAGNOZZI; CHARMAINE WAGES;               §
 ROBERT G. WESTRUP; HARRY J.              §
 WILSON; DAVID S. YOUZVA; LEIGH           §
 HILTON; WILFRIED KNOOP; ELLEN            §
 E. LEVINSON; DEBORAH POARCH              §
 DAY; MICHAEL BORBAS; THE                 §
 ANDREW LOWELL LARSON III                 §
 TRUST; ANDREW LOWELL LARSON              §
 III; AMANDA M. WOOTEN;                   §
 KIMBERLEY ANN JONES; PETER J.            §
 RUNNING; GARY E. HORSEY;                 §
 THEODORE J. RHODES; WILLIAM G.           §
 HAUGEN; THE MARION D.                    §
 WOODWORTH REVOCABLE TRUST;               §
 JOSEPH D. FELDMAN; MAO BAI; NAI          §




                                                                              App. 003
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 3 of4 79
                                                                         Page     of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 4 of 80 PageID 109



 ZHANG; GEOFF HORST AND JANET              §
 HORST, as Joint Tenants; DOROTHY          §
 NG; LISAH CHEN; RAFIK BOLIS;              §
 MORA BOLIS; ALEC HIR; MILTON R.           §
 TEPAS; ROBERT W. MORGAN;                  §
 MURIEL A. MORGAN; JOHN                    §
 RUSSELL GOVE; KUOMIN G. TSENG;            §
 MARILYN N. SWEARINGIN; JAMES R.           §
 DEMERS; KATHLEEN POHLID;                  §
 SHEILA C. SHORT; GEORGE B.                §
 STEIN; CAMILLA L. WESTRUP and             §
 CHARLES D. WESTRUP as Joint               §
 Tenants; CHARLES SCARPELLINO;             §
 THE BRADLEY R. STIENSTRA AND              §
 CAROL J. STIENSTRA TRUST; BENNY           §
 LEE JOHNSON; CHERYL ANN                   §
 JOHNSON; HELENE KLEBAN;                   §
 RANDALL COLE; JESSICA COLE;               §
 CAROLINE L. CRAWFORD;                     §
 ISABELLA F. PULEO AND MARK A.             §
 PULEO, as Joint Tenants; ISABELLA F.      §
 PULEO AND MARK A. PULEO, as               §
 Custodians for Acacia J. Puleo;           §
 ISABELLA F. PULEO AND MARK A.             §
 PULEO, as Custodians for Nicolas P.       §
 Puleo; ISABELLA F. PULEO AND              §
 BRIANNE L. PULEO, JR., as Joint           §
 Tenants; ISABELLA F. PULEO, as            §
 Custodian for Griffin M. Scrimiege;       §
 ISABELLA F. PULEO AND MARK A.             §
 PULEO, as Custodians for Dirk M. Puleo;   §
 ISABELLA F. PULEO, as Custodian for       §
 Emerson I. Puleo; MARK J. PULEO;          §
 ISABELLA F. PULEO; CHRYSTAL A.            §
 PULEO; JOHN BURK; JAY                     §
 CHRISTOFFERSON; LILLIAN J.                §
 CAWLEY; GERALD P. ELDER;                  §
 THOMAS ROEDER MCELROY AND                 §
 BEVERLY JEAN MCELROY, AS Joint            §
 Tenants; CHERLYNN LEE FRIEZ;              §
 FLORA LEE; MARAT YUSPA; ANNA              §
 YUSPA; FRED J. MCCOLLAND;                 §
 DENNIS SIMONIAN; PHILIP G.                §
 SCHAFFNER; THOMAS J. RYAN;                §
 ZUAN XING; JAMES E. GRAY; MARY            §
 A. GRAY; WILLIAM P.                       §




                                                                              App. 004
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 4 of5 79
                                                                         Page     of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 5 of 80 PageID 110



 DOCHTERMAN; ARTHUR D. HODDE;             §
 FRANKLIN D. ENGLISH; BEVERLY J.          §
 REED; MARVIN GRASTY; THE                 §
 ADAMS LINCOLN TRUST; MERLE G.            §
 WISCHNOFSKE AND BEVERLY J.               §
 WISCHNOFSKE, as Joint Tenants;           §
 MELCHOR BALAZS; ISABEL                   §
 BALAZS; NATHINE O. GOLDENTHAL            §
 AND ELAINE S. GOLDENTHAL as Joint        §
 Tenants; JOHN S. MURATORE;               §
 RONALD LARRY HANKINS; JACK L.            §
 DIXON; ESTER CONE; AQUINAS               §
 HOBOR; ARTHUR R. HORAK;                  §
 BATRUS & CO.; CHARLES E. OWENS           §
 and LOIS J. OWENS as Joint Tenants;      §
 CRAIG COOKE; EMMA SUE BISSETT            §
 BURCH; FIRST SOUTHWEST                   §
 COMPANY; FOR CHILDRENS SAKE;             §
 FREDERIC P. CLAUSSEN;                    §
 FREDERICK STEARNS; GARY                  §
 SAMSON; GEORGE LEMIRE and                §
 THELMA LEMIRE as Joint Tenants;          §
 GERALD ABBOTT and MARILYN                §
 ABBOTT as Joint Tenants; HAM LONG        §
 SHORT MASTER FUND LTD.; JACK             §
 GRAY JR.; JACK P. DONAHUE;               §
 JAMES C. KARL; JAMES                     §
 HALLOWELL III; JEAN FATHEREE;            §
 JEFFREY BRODNICK; JOANN DIXON;           §
 JOHN BEREZNIAK and ETHALIA               §
 BEREZNIAK as Joint Tenants; JOHN         §
 DICOSKEY and DOROTHY DICOSKEY            §
 as Joint Tenants; JOSEPH A. DIONNE;      §
 WINIFRED DIGNAM; KATHERINE C.            §
 TROMBATORE; KENNETH                      §
 MORRISON and SARA MORRISON as            §
 Joint Tenants; LOIS J. OWENS; LOUIS      §
 CAMPISE; MICHAEL HERNANDEZ; P-           §
 FLAG; PAUL H. PIERI; PEARSON H.          §
 STEWART and JEAN BAKER                   §
 STEWART as Joint Tenants; RACHEL S.      §
 BAKER; RICHARD SHAW; ROBERT              §
 BEADING; ROBERT SADOWSKI and             §
 NORINNE SADOWSKI as Joint Tenants;       §
 ROBERT WARK JR. as Administrator of      §
 the Sally Wark Estate; STUART ANSON;     §




                                                                              App. 005
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 5 of6 79
                                                                         Page     of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 6 of 80 PageID 111



 TEXAS GUARDIANSHIP                                        §
 ASSOCIATION; UPCH & CO.; and                              §
 WILLIAM WILHELMY and DORINE                               §
 WILHELMY as Joint Tenants; each                           §
 individually, and as representatives or                   §
 members of a class of all others similarly                §
 situated                                                  §
                                                           §

                        SECOND AMENDED CLASS ACTION COMPLAINT

 TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

          The Life Partners 1 Creditors’ Trust (the “Creditors’ Trust”) 2 and Alan M. Jacobs, as

 Trustee for the Creditors’ Trust (the “Creditors’ Trustee”) (collectively, the “Plaintiffs”) file this

 Second Amended Class Action Complaint against James Alexander; William B. Beste; Kathleen

 M. Beste; Crestview Capital Management, LLC; Dante P. Meloni; the David M. Bruce Trust; the

 Jack Lee Dixon Family Revocable Trust; Josselyn H. Bliss; Nadia Pamoukian; The Sullivan

 Family Trust; Texas Fifty Plus, Inc.; the Werner Wachtler Trust; William Michael Tolleson; the

 Brian Pardo & Elizabeth Pardo Joint Trust, WROS; Katherine A. Hufstetler; Darwin C. Allred;

 Mark G. Anderson; Cody C. Biggs; A.H. Brorman; Dorothy Brorman; Steve Brorman; Kim

 Butler; Tommy C. Caperton; Danny J. Carr; Richard F. Carter; Russell J. Cepelak; Elizabeth A.

 Cline; Anna Conway; Emma Conway; Sara Conway; Clair Crossland; George M. Davidson;

 David R. Debusk; Steven B. Deck; Emily D. Dillard; Gerald P. Elder; Steven T. Gibson; Mark

 Gilbert; Rex Hidle; James G. Hilton; William Hinds; Geoff B. Horst; Janet K. Horst; Hollis

 1
    Reorganized Life Partners Holdings, Inc., Reorganized Life Partners, Inc., and Reorganized LPI Financial
 Services, Inc. (together, the “Reorganized Debtors”).
 2
   The Creditors’ Trust was created as part of the Revised Third Amended Joint Plan of Reorganization of Life
 Partners Holdings, Inc. et al., Pursuant to Chapter 11 of the Bankruptcy Code (the “Plan”) that was confirmed on
 November 1, 2016, and went effective on December 9, 2016. See Order Confirming Revised Third Amended Joint
 Plan of Reorganization of Life Partners Holdings, Inc. et al., Pursuant to Chapter 11 of the Bankruptcy Code, In re
 Life Partners Holdings, Inc., et al., Case No. 15-40289-rfn (Bankr. N.D. Tex.) (the “Bankruptcy Case”), Dkt. No.
 3439, entered Nov. 1, 2016 (the “Confirmation Order”). The Effective Date of the Plan was December 9, 2016. See
 Notice of (I) Occurrence of Effective Date, and (II) Certain Related Deadlines, In re Life Partners Holdings, Inc., et
 al., Case No. 15-40289-rfn (Bankr. N.D. Tex.), Dkt. No. 3615, entered Dec. 9, 2016. Alan M. Jacobs was appointed
 Creditors’ Trustee under the Plan.



                                                                                                            App. 006
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 6 of7 79
                                                                         Page     of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 7 of 80 PageID 112



 Steven Hufstetler; Randal Kasamoto; Andy Lawson; James T. Lee; Elizabeth Leonard; James

 Leonard; John P. Ley; David W. Lynn; Sean B. Maness; Thomas R. McElroy; William McEwen;

 Steven H. Minnich; James Mickelson; John R. Murray; Susan Nieder-Cassel; Gary Rhodes;

 Edwin M. Schroeter; Jacquelyn Schumacher; Kurt Schumacher; John P. Schortal; Gerald J.

 Slaminski; James Smith; Garland K. Smith; Robert E. Stevens; Earl Stewart; Brad Tomlinson; C.

 Mark Townsend; Dean Vagnozzi; Charmaine Wages; Robert G. Westrup; Harry J. Wilson;

 David S. Youzva; Leigh Hilton; Wilfried Knoop; Ellen E. Levinson; Deborah Poarch Day;

 Michael Borbas; The Andrew Lowell Larson III Trust; Andrew Lowell Larson III; Amanda M.

 Wooten; Kimberley Ann Jones; Peter J. Running; Gary E. Horsey; Theodore J. Rhodes; William

 G. Haugen; The Marion D. Woodworth Revocable Trust; Joseph D. Feldman; Mao Bai; Nai

 Zhang; Geoff Horst and Janet Horst, as Joint Tenants; Dorothy Ng; Lisah Chen; Rafik Bolis;

 Mora Bolis; Alec Hir; Milton R. Tepas; Robert W. Morgan; Muriel A. Morgan; John Russell

 Gove; Kuomin G. Tseng; Marilyn N. Swearingin; James R. Demers; Kathleen Pohlid; Sheila C.

 Short; George B. Stein; Camilla L. Westrup and Charles D. Westrup as Joint Tenants; Charles

 Scarpellino; The Bradley R. Stienstra And Carol J. Stienstra Trust; Benny Lee Johnson; Cheryl

 Ann Johnson; Helene Kleban; Randall Cole; Jessica Cole; Caroline L. Crawford; Isabella F.

 Puleo and Mark A. Puleo, as Joint Tenants; Isabella F. Puleo and Mark A. Puleo, as Custodians

 for Acacia J. Puleo; Isabella F. Puleo and Mark A. Puleo, as Custodians for Nicolas P. Puleo;

 Isabella F. Puleo and Brianne L. Puleo, Jr., as Joint Tenants; Isabella F. Puleo, as Custodian for

 Griffin M. Scrimiege; Isabella F. Puleo and Mark A. Puleo, as Custodians for Dirk M. Puleo;

 Isabella F. Puleo, as Custodian for Emerson I. Puleo; Mark J. Puleo; Isabella F. Puleo; Chrystal

 A. Puleo; John Burk; Jay Christofferson; Lillian J. Cawley; Gerald P. Elder; Thomas Roeder

 Mcelroy and Beverly Jean Mcelroy, as Joint Tenants; Cherlynn Lee Friez; Flora Lee; Marat




                                                                                          App. 007
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 7 of8 79
                                                                         Page     of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 8 of 80 PageID 113



 Yuspa; Anna Yuspa; Fred J. Mccolland; Dennis Simonian; Philip G. Schaffner; Thomas J. Ryan;

 Zuan Xing; James E. Gray; Mary A. Gray; William P. Dochterman; Arthur D. Hodde; Franklin

 D. English; Beverly J. Reed; Marvin Grasty; The Adams Lincoln Trust; Merle G. Wischnofske

 and Beverly J. Wischnofske, as Joint Tenants; Melchor Balazs; Isabel Balazs; Nathine O.

 Goldenthal and Elaine S. Goldenthal as Joint Tenants; AQuinas Hobor; Arthur R. Horak; Batrus

 & Co.; Charles E. Owens and Lois J. Owens as Joint Tenants; Craig Cooke; Emma Sue Bissett

 Burch; First Southwest Company; For Childrens Sake; Frederic P. Claussen; Frederick Stearns;

 Gary Samson; George Lemire and Thelma Lemire as Joint Tenants; Gerald Abbott and Marilyn

 Abbott as Joint Tenants; Ham Long Short Master Fund Ltd.; Jack Gray Jr.; Jack P. Donahue;

 James C. Karl; James Hallowell III; Jean Fatheree; Jeffrey Brodnick; Joann Dixon; John

 Berezniak and Ethalia Berezniak as Joint Tenants; John Dicoskey and Dorothy Dicoskey as Joint

 Tenants; Joseph A. Dionne; Winifred Dignam; Katherine C. Trombatore; Kenneth Morrison and

 Sara Morrison as Joint Tenants; Lois J. Owens; Louis Campise; Michael Hernandez; P-Flag;

 Paul H. Pieri; Pearson H. Stewart and Jean Baker Stewart as Joint Tenants; Rachel S. Baker;

 Richard Shaw; Robert Beading; Robert Sadowski and Norinne Sadowski as Joint Tenants;

 Robert Wark Jr. as Administrator of the Sally Wark Estate; Stuart Anson; Texas Guardianship

 Association; UPCH & Co.; and William Wilhelmy and Dorine Wilhelmy as Joint Tenants; each

 both individually and as representatives or members of a class of all others similarly situated

 (collectively, “Defendants” and including unnamed class members the “Defendant Class”) 3, and

 would respectfully show this Court the following:




 3
   Specifically excluded from the term “Defendant Class” are Brian Pardo, Pardo Family Holdings, Ltd., Tad M.
 Ballantyne, Fred Dewald, Harold E. Rafuse, and Ann M. Gray, as further set forth in the class definitions in
 paragraphs 265 and 266.




                                                                                                   App. 008
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 8 of9 79
                                                                         Page     of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 9 of 80 PageID 114



                                             I.    INTRODUCTION

         1.       This adversary proceeding arises from the massive fraud perpetrated by

 Brian Pardo (“Pardo”) and his accomplices.

         2.       Life Partners was in the business of marketing and selling investment contracts

 related to life insurance policies known as viatical settlements or life settlements. From at least

 on or about January 1, 2007 through on or about February 1, 2015, Pardo and his accomplices

 devised and implemented a scheme to defraud investors (“Investors”) and to obtain money and

 property from these Investors by false and fraudulent pretenses, representations, and promises. 4

         3.       Pardo and his accomplices implemented the fraudulent scheme to defraud

 Investors and the Life Partners Estate 5 through misrepresentations and omissions and in so doing

 transferred tens of millions of dollars to other entities and individuals.

         4.       Defendants and the Defendant Class were beneficiaries of Life Partners’ scheme.

 Since 2008, Defendants and the Defendant Class collectively profited from this scheme through

 the transfers by Life Partners to Defendants and the Defendant Class of approximately $33.9

 million6 that LPHI fraudulently distributed in the form of illegitimate dividends.

 A.      Life Partners Fraudulent Scheme

         5.       Pardo was the CEO of LPI from its incorporation in 1991 until February 2015 and

 also served as LPHI’s President, CEO, and Chairman of the Board from January 2000 until



 4
   LPHI Bankruptcy Case, Declaration of H. Thomas Moran II in Support of Voluntary Petitions, First Day Motions
 and Designation as Complex Chapter 11 Case (the “Moran Declaration”), Dkt. No. 347; and The Trustee’s Report
 Concerning His Investigation of the Debtors’ Pre-Petition Business Conduct, LPHI Bankruptcy Case, Dkt. No. 1584
 (the “Report”) are incorporated herein by reference.
 5
   “Estate” or “Life Partners Estate” refers to the collective bankruptcy estates of LPHI and the Subsidiary Debtors.
 6
   This amount may include some transfers to the persons and entity excluded from the Defendant Class, see n. 3, due
 to the manner in which LPHI paid its dividends. It is currently unclear the exact amount of dividends transferred
 from LPHI to the Defendant Class during the relevant time period because some transfers took place through an
 intermediary holding company. Discovery is needed to identify the exact amount of dividends transferred to the
 Defendant Class.



                                                                                                           App. 009
  Case
Case    16-04036-rfnDoc
     16-04036-mxm    Doc460-2
                         41 Filed  01/20/17
                               Filed 05/31/19 Entered 01/20/17
                                                Entered        01:29:34
                                                        05/31/19 22:04:59 Page 9 of
                                                                            Page 1079
                                                                                    of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 10 of 80 PageID 115



  January 2015. Pardo owned more than 50% of LPHI’s stock through his family trust (the “Pardo

  Family Trust”) 7 and, through dividends, salaries, and other transfers, he and other accomplices

  looted the company of monies earned through the fraudulent scheme.

          6.      The fraudulent scheme orchestrated by Pardo and his accomplices involves a web

  of falsities, but a primary element for many years was the sale of investment contracts (through

  which Investors obtained an interest in the proceeds of a life insurance policy) on the basis of life

  expectancies (“LEs” or “LE”) that were significantly shorter than those provided to Life Partners

  by independent, third-party LE providers in the industry on the very same insureds.                    Life

  Partners did not disclose to its Investors that it had a longer LE in its possession, nor did it

  disclose that the doctor that provided LEs to Life Partners was untrained and had no prior

  experience rendering actuarial LEs.

          7.      The LEs Life Partners used to market its investments were far too short in most

  instances, and as a result of unanticipated premium obligations, the actual cost of the investment

  for thousands of Investors exceeded what those Investors were told and what they planned for,

  frequently resulting in severely diminished returns (if any) for Investors and, in some cases,

  voluntary abandonments of their investments. The shortened LEs, which at one time generated

  profits for LPI and Pardo, ultimately led to litigation against Life Partners.

          8.      Pardo and other accomplices also misrepresented to Investors the acquisition cost

  of the investments. The “acquisition cost” included the amount Life Partners had paid for the

  policy, the premiums to be escrowed, and fees to Life Partners, its sales agents (“Licensees”),

  and others.


  7
    Pardo Family Trust (“PFT”) owns Pardo Family Holdings, Ltd. (“PFH”), and PFH owns over 50% of the stock of
  LPHI. Upon information and belief, Pardo Family Holdings US, LLC (“PFHUS”) was created, and PFT now owns
  PFHUS, which now owns PFH. As such, the term “Pardo Family Trust” herein refers to PFT, PFH, and PFHUS
  collectively.



                                                                                                    App. 010
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 10 11
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 11 of 80 PageID 116



          9.       Specifically, Life Partners hid the egregious amount it charged in fees and

  commissions from its Investors, never disclosing that roughly one-third of all investment dollars

  went to fees and commissions paid to Life Partners and its Licensees.                         Instead, Investors

  believed, based on representations of the value of the investments, that their funds were used by

  Life Partners to purchase the policies and to escrow for anticipated future premiums. In reality,

  on average, less than 20% of the proceeds from Investors were used to acquire the policy. The

  remaining 80% of the acquisition cost was divided primarily between future premiums and

  commissions to Licensees and Life Partners. But because, among other things, Life Partners had

  misled Investors about the actual LE of the insureds, the Investors’ escrowed funds were rarely

  sufficient to pay the needed premiums. Investors were therefore frequently called upon to make

  up the difference, reducing their possible return with every additional premium payment.

          10.      Until the filing of LPHI’s bankruptcy petition, the fraudulent scheme continued to

  generate funds that flowed into the pockets of Pardo and other accomplices, at the expense of

  Life Partners and its Investors.

  B.      Transfers to Defendants

          11.      Defendants and the Defendant Class received transfers of funds from LPHI in the

  form of dividends from January 2008 through January 2015, totaling approximately $33.9

  million (the “Transfers”). Defendants and the Defendant Class are each of those shareholders of

  LPHI stock who received dividends paid by LPHI 8 to such shareholder, whether directly,

  through an intermediary holding company, or otherwise, from January 2008 through January

  2015.


  8
    While LPHI made dividend distributions to its shareholders, all funds or monies used for such dividend
  distributions originated from LPI’s business operations and sale of investment contracts. Specifically, the dividend
  distributions to Defendants and the Defendant Class consisted of funds or monies transferred from the accounts of
  LPI to LPHI.




                                                                                                            App. 011
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 11 12
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 12 of 80 PageID 117



         12.     These dividends were fraudulent transfers because Defendants and the Defendant

  Class exchanged no reasonably equivalent consideration for what they received.              These

  distributions deprived Life Partners of amounts which otherwise would be available to

  administer and maintain the life insurance policies at the heart of Life Partners’ business for the

  benefit of the defrauded Investors.

         13.     Pardo looted Life Partners (and conspired with family members and other

  accomplices to do so) even after he knew the business had become insolvent and unsustainable,

  including by declaring illegitimate dividends, and Defendants and the Defendant Class benefitted

  from the fraud at the expense of Life Partners and its creditors. Indeed, three such dividends

  were declared and paid after a federal court jury found LPHI, Pardo, and Life Partners’ then-

  General Counsel, Secretary, and President R. Scott Peden liable for violating the federal

  securities laws.

         14.     As a result, Plaintiffs bring this Complaint to recover the substantial monies

  transferred to Defendants and the Defendant Class.

                                           II.   PARTIES

         13.     The Creditors’ Trust is an entity and may be served with pleadings and process in

  this adversary proceeding through the undersigned counsel.

         15.     The Creditors’ Trustee is an individual and may be served with pleadings and

  process in this adversary proceeding through the undersigned counsel.

         16.     James Alexander is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1900 Fir Street, Pampa, Texas, 79065, or 1530

  16th Street NW, #704, Washington, D.C. 20036, or 922 S. Barrington Avenue, Ste. A, Los




                                                                                            App. 012
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 12 13
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 13 of 80 PageID 118



  Angeles, California 90049 or pursuant to the Federal Rules of Civil Procedure wherever he may

  be found.

         17.     William B. Beste is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 4317 Country Club Drive, Plano, Texas 75074, or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         18.     Kathleen M. Beste is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 4317 Country Club Drive, Plano, Texas 75074, or

  pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         19.     Crestview Capital Management, LLC is an Illinois limited liability company and

  may be served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 through

  its registered agent Robert Felsenthal at 716 Oak Street, Winnetka, Illinois 60093, or pursuant to

  the Federal Rules of Civil Procedure wherever it may be found.

         20.     Dante P. Meloni is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 109 Ivins Avenue, Merchantville, New Jersey

  08109, or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         21.     The David M. Bruce Trust is a trust and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 through Perkins Dexter Sinopoli at 501 W.

  President George Bush Highway, Suite 310, Richardson, Texas 75080, or pursuant to the Federal

  Rules of Civil Procedure wherever he may be found.

         22.     The Jack Lee Dixon Family Revocable Trust is a trust and may be served with

  summons pursuant to Federal Rule of Bankruptcy Procedure 7004 through its trustee, Jack Lee

  Dixon, 5520 Cavendish Court, Plano, Texas 75093, or pursuant to the Federal Rules of Civil

  Procedure wherever he may be found.




                                                                                           App. 013
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 13 14
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 14 of 80 PageID 119



           23.   Josselyn H. Bliss is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 84 Summer Street, Rehoboth, Massachusetts

  02769, or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

           24.   Nadia Pamoukian is an individual and may can be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 at 7725 Reseda Boulevard, Apt. 208, Reseda,

  California 91335, or pursuant to the Federal Rules of Civil Procedure wherever she may be

  found.

           25.   The Sullivan Family Trust is a trust and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 through its trustees, Edmond Sullivan or Helen

  Sullivan, at 2325 Adair Street, San Marino, California 91108, or pursuant to the Federal Rules of

  Civil Procedure wherever it may be found.

           26.   Texas Fifty Plus, Inc. is a Texas corporation and may be served with summons

  pursuant to Federal Rule of Bankruptcy Procedure 7004 through its registered agent Donald F.

  Leverett at 2601 Ridgmar Plaza, Ste. 10, Fort Worth, Texas 76116, or pursuant to the Federal

  Rules of Civil Procedure wherever it may be found.

           27.   The Werner Wachtler Trust is a trust and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 through its trustee at 2625 N. Kostner Avenue,

  Chicago, Illinois 60639, or pursuant to the Federal Rules of Civil Procedure wherever he may be

  found.

           28.   William Michael Tolleson is an individual and may be served with summons

  pursuant to Federal Rule of Bankruptcy Procedure 7004 at 142 Paschall Road, Sunnyvale, Texas

  75182, or pursuant to the Federal Rules of Civil Procedure wherever he may be found.




                                                                                          App. 014
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 14 15
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 15 of 80 PageID 120



           29.   The Brian Pardo & Elizabeth Pardo Joint Trust, WROS, is a trust and may be

  served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 through Brian

  Pardo or Elizabeth Pardo, at 908 Arlington, Waco, Texas 76712, or pursuant to the Federal Rules

  of Civil Procedure wherever it may be found.

           30.   Katherine A. Hufstetler is an individual and may be served with summons

  pursuant to Federal Rule of Bankruptcy Procedure 7004 at 18 Glenbrook Circle, Lucas, Texas

  75002 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

           31.   Darwin C. Allred is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 975 Canterbury Drive, Logan, Utah 84321 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           32.   Mark G. Anderson is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1350 W. Northwest Highway, Suite 300, Mt.

  Prospect, Illinois 60056 or pursuant to the Federal Rules of Civil Procedure wherever he may be

  found.

           33.   Cody C. Biggs is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 6354 Oak Cluster Drive, Greenwell Springs,

  Louisiana, 70739 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           34.   A.H. Brorman is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 3699 County Road 26, Vega, Texas 79092 or

  pursuant to the Federal Rules of Civil Procedure wherever he/she may be found.

           35.   Dorothy Brorman is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 3699 County Road 26, Vega, Texas 79092 or

  pursuant to the Federal Rules of Civil Procedure wherever she may be found.




                                                                                         App. 015
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 15 16
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 16 of 80 PageID 121



         36.    Steve Brorman is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1802 Apache, Dalhart, Texas 79022 or pursuant

  to the Federal Rules of Civil Procedure wherever he may be found.

         37.    Kim Butler is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at 22790 Highway 259 S., Mt. Enterprise, Texas 75681 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         38.    Tommy C. Caperton is an individual and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 at 1633 Boundbrook Lane, Irving, Texas 75060

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         39.    Danny J. Carr is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 3426 United Lane, Frisco, Texas 75034 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         40.    Richard F. Carter is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1857 West 3rd Avenue, Durango, Colorado

  81301 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         41.    Russell J. Cepelak is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 4304 Hillshire Court, Plano, Texas 75093 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         42.    Elizabeth A. Cline is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 3924 NE 135th Street, Seattle, Washington 98125

  or pursuant to the Federal Rules of Civil Procedure wherever she may be found.




                                                                                        App. 016
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 16 17
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 17 of 80 PageID 122



         43.    Anna Conway is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 311 W. Water, PO Box 2, Teutopolis, Illinois

  62467 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         44.    Emma Conway is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 311 W. Water, PO Box 2, Teutopolis, Illinois

  62467 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         45.    Sara Conway is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 311 W. Water, PO Box 2, Teutopolis, Illinois

  62467 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         46.    Clair Crossland is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at PO Box 25067, Dallas, Texas 75225 or pursuant

  to the Federal Rules of Civil Procedure wherever she may be found.

         47.    George M. Davidson is an individual and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 at 841 County Road 320, Florence, Alabama

  35634 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         48.    David R. DeBusk is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at PO Box 1388, Plainview, Texas 79073 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         49.    Steven B. Deck is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 2012 Cindy Lane, Denton, Texas 76207 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.




                                                                                         App. 017
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 17 18
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 18 of 80 PageID 123



         50.    Emily D. Dillard is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 8701 E. Spanish Barb Trail, Scottsdale, Arizona

  85258 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         51.    Gerald P. Elder is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 120 Weeping Willow Way, Tyrone, Georgia

  30290 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         52.    Steven T. Gibson is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 4940 NE 28 Avenue, Lighthouse Point, Florida

  33064 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         53.    Mark Gilbert is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 67 Browns Lane, Old Lyme, Connecticut 06371

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         54.    Rex Hidle is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at 3315 Sunlight Hill Lane, Spring, Texas 77386 or pursuant

  to the Federal Rules of Civil Procedure wherever he may be found.

         55.    James G. Hilton is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1800 Emerson Lane, Denton, Texas 76209 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         56.    William Hinds is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 722 Mustang Drive, Fairview, Texas 75069 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.




                                                                                         App. 018
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 18 19
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 19 of 80 PageID 124



         57.    Geoff B. Horst is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 6802 Cub Lane, Sanger, Texas 76266 or pursuant

  to the Federal Rules of Civil Procedure wherever he may be found.

         58.    Janet K. Horst is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 6802 Cub Lane, Sanger, Texas 76266 or pursuant

  to the Federal Rules of Civil Procedure wherever she may be found.

         59.    Hollis Steven Hufstetler is an individual and may be served with summons

  pursuant to Federal Rule of Bankruptcy Procedure 7004 at 18 Glenbrook Circle, Lucas, Texas

  75002 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         60.    Randal Kasamoto is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 272 Green Peace Court, Henderson, Nevada

  89052 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         61.    Andy Lawson is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1509 Pecan Valley Court, Corinth, Texas 76210

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         62.    James T. Lee is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1426 Brazos Blvd., Lewisville, Texas 75077 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         63.    Elizabeth Leonard is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 7508 Hughes Drive, Plano, Texas 75024 or

  pursuant to the Federal Rules of Civil Procedure wherever she may be found.




                                                                                        App. 019
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 19 20
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 20 of 80 PageID 125



         64.    James Leonard is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 7508 Hughes Drive, Plano, Texas 75024 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         65.    John P. Ley is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at 444 NW Fremont Street, Camas, Washington 98607 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         66.    David W. Lynn is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 2101 Crestline Drive, Abilene, Texas 79602 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         67.    Sean B. Maness is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 218 Molina Street, Sunnyvale, Texas 75182 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         68.    Thomas R. McElroy is an individual and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 at 807 Glen Abbey Drive, Mansfield, Texas

  76063 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         69.    William McEwen is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 17838 161st Avenue SE, Renton, Washington

  98058 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         70.    Steven H. Minnich is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 171 Pine Hill Road, Newport, Washington 99156

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         71.    James Mickelson is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at PO Box 7309, Sheridan, Wyoming 82801 or 360




                                                                                        App. 020
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 20 21
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 21 of 80 PageID 126



  Meade Creek Road, Sheridan, Wyoming 82801 or pursuant to the Federal Rules of Civil

  Procedure wherever he may be found.

           72.   John R. Murray is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 553 Peru Road, Sonoma, California 95476 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           73.   Susan Nieder-Cassel is an individual and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 at 7612 Meadowhaven Drive, Dallas, Texas

  75254 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

           74.   Gary Rhodes is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 2504 S. Veterans Drive, Effingham, Illinois

  62401 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           75.   Edwin M. Schroeter is an individual and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 at 4450 Evelyn Street, Amarillo, Texas 79109 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           76.   Jacquelyn Schumacher is an individual and may be served with summons

  pursuant to Federal Rule of Bankruptcy Procedure 7004 at 673 Northfield Lane, Harleysville,

  Pennsylvania 19438 or pursuant to the Federal Rules of Civil Procedure wherever she may be

  found.

           77.   Kurt Schumacher is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 673 Northfield Lane, Harleysville, Pennsylvania

  19438 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.




                                                                                         App. 021
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 21 22
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 22 of 80 PageID 127



         78.    John P. Schortal is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 712 Boulder Way, Jerseyville, Illinois 62052 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         79.    Gerald J. Slaminski is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 422 Columbine Way, Port Angeles, Washington

  98362 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         80.    James Smith is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 6520 Old Gate Road, Plano, Texas 75024 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         81.    Garland K. Smith is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 109 North Goliad, Rockwall, Texas 75087 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         82.    Robert E. Stevens is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 8006 Kings Ct., Rowlett, Texas 75089 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         83.    Earl Stewart is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 915 Bison Trail, Dallas, Texas 78208 or pursuant

  to the Federal Rules of Civil Procedure wherever he may be found.

         84.    Brad Tomlinson is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 3966 Hwy 2561, Hamilton, Texas 76531 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.




                                                                                        App. 022
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 22 23
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 23 of 80 PageID 128



         85.    C. Mark Townsend is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 2923 Moss Creek Court, McKinney, Texas 75070

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         86.    Dean Vagnozzi is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 114 Ithan Lane, Collegeville, Pennsylvania 19426

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         87.    Charmaine Wages is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 8390 E. Via de Ventura, #F-110, Scottsdale,

  Arizona 85258 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         88.    Robert G. Westrup is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 4622 Oso Parkway, Corpus Christi, Texas 78413

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         89.    Harry J. Wilson is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1125 West Celeste Avenue, Fresno, California

  93711 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         90.    David S. Youzva is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 2706 Big Oaks Drive, Garland, Texas 75044 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         91.    Leigh Hilton is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1800 Emerson Lane, Denton, Texas 76209 or

  pursuant to the Federal Rules of Civil Procedure wherever she may be found.




                                                                                        App. 023
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 23 24
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 24 of 80 PageID 129



         92.    Wilfried Knoop is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1210 2nd Street, Columbia City, Oregon 97018 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         93.    Ellen E. Levinson is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at PO Box 300181, Denver, Colorado 80203 or

  pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         94.    Deborah Poarch Day is an individual and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 at 17420 Fox Branch Road, Carson, Virginia,

  23830 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         95.    Michael Borbas is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 4391 Calle de Farrar, San Jose, California 95118

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         96.    The Andrew Lowell Larson III Trust is a trust and may be served with summons

  pursuant to Federal Rule of Bankruptcy Procedure 7004 through Andrew Lowell Larson III at

  1509 Pecan Valley Court, Corinth, Texas 76210 or pursuant to the Federal Rules of Civil

  Procedure wherever it may be found.

         97.    Andrew Lowell Larson III is an individual and may be served with summons

  pursuant to Federal Rule of Bankruptcy Procedure 7004 at 1509 Pecan Valley Court, Corinth,

  Texas 76210 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         98.    Amanda M. Wooten is an individual and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 at 311 Longhorn, Wolfforth, Texas 79381 or

  pursuant to the Federal Rules of Civil Procedure wherever she may be found.




                                                                                         App. 024
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 24 25
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 25 of 80 PageID 130



         99.    Kimberly Ann Jones is an individual and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 at 1302 Chestnut Road, Mansfield, Texas 76063

  or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         100.   Peter J. Running is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 5222 Bayshore Drive, Athens, Texas 75752 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         101.   Gary E. Horsey is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 23828 Annie Crow Road, Chestertown, Maryland

  21620 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         102.   Theodore J. Rhodes is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 16024 W. Water Street, Teutopolis, Illinois 62467

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         103.   William G. Haugen is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 16320 Cutten Drive, Guerneville, California

  95446 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         104.   The Marion D. Woodworth Revocable Trust is a trust and may be served with

  summons pursuant to Federal Rule of Bankruptcy Procedure 7004 through Marion D.

  Woodworth at 2402 Berwyn Road, Wilmington, Delaware 19810 or pursuant to the Federal

  Rules of Civil Procedure wherever it may be found.

         105.   Joseph D. Feldman is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 7400 Viscount Blvd., Suite 207, El Paso, Texas

  79925 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.




                                                                                        App. 025
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 25 26
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 26 of 80 PageID 131



           106.   Mao Bai is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at 1381 S. Magnolia Lake Lane, Houston, Texas 77083 or

  pursuant to the Federal Rules of Civil Procedure wherever he/she may be found.

           107.   Nai Zhang is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at 1381 S. Magnolia Lake Lane, Houston, Texas 77083 or

  pursuant to the Federal Rules of Civil Procedure wherever he/she may be found.

           108.   Geoff Horst and Janet Horst, as joint tenants, are individuals and may be served

  with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 6802 Cub Lane,

  Sanger, Texas 76266 or pursuant to the Federal Rules of Civil Procedure wherever they may be

  found.

           109.   Dorothy Ng is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 20922 Sherman Drive, Castro Valley, California

  94552 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

           110.   Lisah Chen is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at 971 Rolling Oaks Lane, Collierville, Tennessee 38017 or

  pursuant to the Federal Rules of Civil Procedure wherever she may be found.

           111.   Rafik Bolis is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at 5059 Cedar Springs Court, Burlington, Ontario, Canada

  L7P 0B5 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           112.   Mora Bolis is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at 5059 Cedar Springs Court, Burlington, Ontario, Canada

  L7P 0B5 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.




                                                                                          App. 026
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 26 27
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 27 of 80 PageID 132



         113.   Alec Hir is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at 31047 Genstar Road, Hayward, California 94544 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         114.   Milton R. Tepas is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1511 Heron Drive, Sun City Center, Florida

  33573 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         115.   Robert W. Morgan is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 111 Klemme Road, Sprakers, New York 12166 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         116.   Muriel A. Morgan is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 110 Klemme Road, Sprakers, New York 12166 or

  pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         117.   John Russell Gove is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 3106 Ridge Drive, Bonham, Texas 75418 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         118.   Kuomin G. Tseng is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 2931 Tory Hill Lane, Sugar Land, Texas 77478

  or pursuant to the Federal Rules of Civil Procedure wherever he/she may be found.

         119.   Marilyn N. Swearingin is an individual and may be served with summons

  pursuant to Federal Rule of Bankruptcy Procedure 7004 at 23598 Walnut Hollow Court,

  Jerseyville, Illinois 62052 or pursuant to the Federal Rules of Civil Procedure wherever she may

  be found.




                                                                                         App. 027
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 27 28
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 28 of 80 PageID 133



         120.   James R. Demers is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 7317 Quail Woods Road, Wilmington, North

  Caroline or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         121.   Kathleen Pohlid is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 505 Stonegate Place, Brentwood, Tennessee

  37027 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         122.   Sheila C. Short is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 11799 Cunningham Blvd, Lawrenceville, Illinois

  62439 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         123.   George B. Stein is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 7948 Sausalito Place, Alexandria, Virginia 22309

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         124.   Camilla L. Westrup and Charles D. Westrup as Joint Tenants are individuals and

  may be served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 13331

  White Oak Landing, Houston, Texas 77065 or pursuant to the Federal Rules of Civil Procedure

  wherever they may be found.

         125.   Charles Scarpellino is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 56 Audubon Avenue, Providence, Rhode Island

  02908 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         126.   The Bradley R. Stienstra and Carol J. Stienstra Trust is a trust and may be served

  with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 through Bradley R.

  Stienstra at 7652 Park Bay Drive, Huntington Beach, California 92648 or pursuant to the Federal

  Rules of Civil Procedure wherever he may be found.




                                                                                           App. 028
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 28 29
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 29 of 80 PageID 134



           127.   Benny Lee Johnson is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 5814 Spurwood Court, Colorado Springs,

  Colorado 80918 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           128.   Cheryl Ann Johnson is an individual and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 at 5814 Spurwood Court, Colorado Springs,

  Colorado 80918 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

           129.   Helene Kleban is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1828 Glendon Avenue, #102, Los Angeles,

  California 90025 or pursuant to the Federal Rules of Civil Procedure wherever she may be

  found.

           130.   Randall Cole is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 305 River Ridge Drive, Gatesville, Texas 76528

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           131.   Jessica Cole is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 305 River Ridge Drive, Gatesville, Texas 76528

  or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

           132.   Caroline L. Crawford is an individual and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 at 1280 Flatt Circle, Cookeville, Tennessee

  38501 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           133.   Isabella F. Puleo and Mark A. Puleo as joint tenants are individuals and may be

  served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 4 Eunice Lane,

  Thornwood, New York 10594 or pursuant to the Federal Rules of Civil Procedure wherever they

  may be found.




                                                                                         App. 029
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 29 30
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 30 of 80 PageID 135



         134.   Isabella F. Puleo and Mark A. Puleo, as custodians for Acacia J. Puleo are

  individuals and may be served with summons pursuant to Federal Rule of Bankruptcy Procedure

  7004 at 4 Eunice Lane, Thornwood, New York 10594 or pursuant to the Federal Rules of Civil

  Procedure wherever they may be found.

         135.   Isabella F. Puleo and Mark A. Puleo, as custodians for Nicholas P. Puleo are

  individuals and may be served with summons pursuant to Federal Rule of Bankruptcy Procedure

  7004 at 4 Eunice Lane, Thornwood, New York 10594 or pursuant to the Federal Rules of Civil

  Procedure wherever they may be found.

         136.   Isabella F. Puelo and Brianne L. Puleo, Jr. as joint tenants are individuals and may

  be served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 4 Eunice

  Lane, Thornwood, New York 10594 or pursuant to the Federal Rules of Civil Procedure

  wherever they may be found.

         137.   Isabella F. Puleo as custodian for Griffin M. Scrimiege is an individual and may

  be served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 4 Eunice

  Lane, Thornwood, New York 10594 or pursuant to the Federal Rules of Civil Procedure

  wherever she may be found.

         138.   Isabella F. Puleo and Mark A. Puleo, as custodians for Dirk M. Puleo are

  individuals and may be served with summons pursuant to Federal Rule of Bankruptcy Procedure

  7004 at 4 Eunice Lane, Thornwood, New York 10594 or pursuant to the Federal Rules of Civil

  Procedure wherever they may be found.

         139.   Isabella F. Puleo, as custodian for Emerson I. Puleo is an individual and may be

  served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 4 Eunice Lane,




                                                                                           App. 030
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 30 31
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 31 of 80 PageID 136



  Thornwood, New York 10594 or pursuant to the Federal Rules of Civil Procedure wherever she

  may be found.

         140.     Mark J. Puleo is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 4 Eunice Lane, Thornwood, New York 10594 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         141.     Isabella F. Puleo is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 4 Eunice Lane, Thornwood, New York 10594 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         142.     Chrystal A. Puleo is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 4 Eunice Lane, Thornwood, New York 10594 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         143.     John Burk is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at 3808 Hyacinth Avenue, Baton Rouge, Louisiana 70808 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         144.     Jay Christofferson is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1542 W. Masill Avenue, Fresno, California

  93711 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         145.     Lillian J. Cawley is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1911 Detroit Road, Suite 100, Rocky River, Ohio

  44116 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         146.     Gerald P. Elder is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 123 Weeping Willow Way, Tyrone, Georgia

  30290 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.




                                                                                         App. 031
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 31 32
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 32 of 80 PageID 137



         147.   Thomas Roeder McElroy and Beverly Jean McElroy as joint tenants are

  individuals and may be served with summons pursuant to Federal Rule of Bankruptcy Procedure

  7004 at 807 Glen Abbey Drive, Mansfield, Texas 76063 or pursuant to the Federal Rules of Civil

  Procedure wherever they may be found.

         148.   Cherlynn Lee Friez is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 15650 94th Street NE, Elk River, Minnesota

  55330 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         149.   Flora Lee is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at 938 Granite Street, Braintree, Massachusetts 02184 or

  pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         150.   Marat Yuspa is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 2653 E. 19th Street, Brooklyn, New York 11235

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         151.   Anna Yuspa is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 2653 E. 19th Street, Brooklyn, New York 11235

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         152.   Fred J. McColland is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 220 N. Rancho Place, El Sobrante, California

  94083 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         153.   Dennis Simonian is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 860 Rainbow Drive, Glendora, California 91741

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.




                                                                                         App. 032
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 32 33
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 33 of 80 PageID 138



         154.   Philip G. Schaffner is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 245 Hidden Bluff Road, Cedar Grove, Wisconsin

  53013 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         155.   Thomas J. Ryan is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1893 East 12th Street, Brooklyn, New York

  11229 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         156.   Zuan Xing is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at 584 W. 22nd Street, Upland, California 91784 or pursuant

  to the Federal Rules of Civil Procedure wherever he may be found.

         157.   James E. Gray is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at PO Box 722, West Falmouth, Massachusetts

  02574 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         158.   Mary A. Gray is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at PO Box 722, West Falmouth, Massachusetts

  02574 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         159.   William P. Dochterman is an individual and may be served with summons

  pursuant to Federal Rule of Bankruptcy Procedure 7004 at 1810 Forever Point, Horseshoe Bend,

  Arkansas 72512 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         160.   Arthur D. Hodde is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at PO Box 293254, Lewisville, Texas 75029 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.




                                                                                         App. 033
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 33 34
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 34 of 80 PageID 139



         161.   Franklin D. English is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 5123 Crown Cypress Street, Las Vegas, Nevada

  89149 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         162.   Beverly J. Reed is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 6511 Rhea Avenue, Reseda, California 91335 or

  pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         163.   Marvin Grasty is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1404 Boyd Drive, Palestine, Texas 75801 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         164.   The Adams Lincoln Trust is a trust and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 through its trustee J. Cushing-Murray at 6768 Golf

  Club Drive, Longmont, Colorado 80503 or pursuant to the Federal Rules of Civil Procedure

  wherever it may be found.

         165.   Merle G. Wischnofske and Beverly J. Wischnofske as joint tenants are individuals

  and may be served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at

  1366 Terrace Court, East Wenatchee, Washington 98802 or pursuant to the Federal Rules of

  Civil Procedure wherever they may be found.

         166.   Melchor Balazs is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at PO Box 7303, Berkeley, California 94707 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         167.   Isabel Balazs is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at PO Box 7303, Berkeley, California 94707 or

  pursuant to the Federal Rules of Civil Procedure wherever she may be found.




                                                                                        App. 034
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 34 35
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 35 of 80 PageID 140



           168.   Nathine O. Goldenthal and Elaine S. Goldenthal as joint tenants are individuals

  and may be served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at

  17233 N. 60th Place, Scottsdale, Arizona 85254 or pursuant to the Federal Rules of Civil

  Procedure wherever they may be found.

           169.   John S. Muratore is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 6366 Silent Harbor Drive, Huntington Beach,

  California 92648 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           170.   Ronald Larry Hankins is an individual and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 at 515 Yaupon Drive, Garland, Texas 75044 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           171.   Jack L. Dixon is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 5520 Cavendish Court, Plano, Texas 75093 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           172.   Ester Cone is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at 1 Box 226, Eagle Lake, Texas 77434 or pursuant to the

  Federal Rules of Civil Procedure wherever she may be found.

           173.   Aquinas Hobor is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1355 B. Lawrenceville Road, Lawrenceville,

  New Jersey 06848 or pursuant to the Federal Rules of Civil Procedure wherever he may be

  found.

           174.   Arthur R. Horak is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 17 Buckland Lane, Hicksville, New York 11801

  or pursuant to the Federal Rules of Civil Procedure wherever he may be found.




                                                                                        App. 035
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 35 36
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 36 of 80 PageID 141



           175.   Batrus & Co. is a trust and may be served with process pursuant to Federal Rule

  of Bankruptcy Procedure 7004 c/o Deutsche Bank at PO Box 706 Church Street Station, New

  York, New York 10008 or pursuant to the Federal Rules of Civil Procedure wherever it may be

  found.

           176.   Charles E. Owens and Lois J. Owens as joint tenants are individuals and may be

  served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 324 Olive

  Street, Westville, New Jersey 08093 or pursuant to the Federal Rules of Civil Procedure

  wherever they may be found.

           177.   Craig Cook is an individual and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 at Box 192, Hale Center, Texas 79401 or pursuant to the

  Federal Rules of Civil Procedure wherever he may be found.

           178.   Emma Sue Bissett Burch is an individual and may be served with summons

  pursuant to Federal Rule of Bankruptcy Procedure 7004 at 23107 Isthmus Cove Court, Katy,

  Texas 77494 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

           179.   First Southwest Company is a corporation and may be served with summons

  pursuant to Federal Rule of Bankruptcy Procedure 7004 through its registered agent Capitol

  Corporate Services, Inc. at 206 E. 9th Street, Suite 1300, Austin, Texas 78701 or pursuant to the

  Federal Rules of Civil Procedure wherever it may be found.

           180.   For Children’s Sake is a corporation and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 through its registered agent Beverly J. Ott at 109

  Raley Road, Cedar Park, Texas 78613 or pursuant to the Federal Rules of Civil Procedure

  wherever it may be found.




                                                                                          App. 036
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 36 37
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 37 of 80 PageID 142



           181.   Frederic P. Claussen is an individual and may be served with summons pursuant

  to Federal Rule of Bankruptcy Procedure 7004 at PO Box 132, Cotuit, Massachusetts 02635 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           182.   Gary Samson is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 5708 Malvern Avenue, Philadelphia,

  Pennsylvania 19131 or pursuant to the Federal Rules of Civil Procedure wherever he may be

  found.

           183.   George Lemire and Thelma Lemire as Joint Tenants are individuals and may be

  served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 57 South

  Street, Planville, Massachusetts 02762 or pursuant to the Federal Rules of Civil Procedure

  wherever they may be found.

           184.   Gerald Abbott and Marilyn Abbott as Joint Tenants are individuals and may be

  served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 8611 E. Calle

  Bolivar, Tuscon, Arizona 85715 or pursuant to the Federal Rules of Civil Procedure wherever he

  may be found.

           185.   The Ham Long Short Master Fund Ltd. is a limited partnership and may be served

  with summons pursuant to the Federal Rule of Bankruptcy Procedure 7004 at 104 Field Point

  Road, 3rd Floor, Attn: Holden Capital Management LLC, Greenwich, Connecticut 06830 or

  pursuant to the Federal Rules of Civil Procedure wherever it may be found. .

           186.   Jack Gray, Jr. is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1711 N. 23, McAllen, Texas 78501 or pursuant to

  the Federal Rules of Civil Procedure wherever he may be found.




                                                                                        App. 037
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 37 38
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 38 of 80 PageID 143



           187.   Jack P. Donahue is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 6638 Crown Ridge, San Antonio, Texas 78239 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           188.   James C. Karl is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1944 County Road 297, Sargent, Texas 77414 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           189.   James Hallowell III is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 17 Gay Street #6, Cambridge, Massachusetts

  02138 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           190.   Jean Fatheree is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 2711 Briarhurse #22, Houston, Texas 77057 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           191.   Jeffrey Brodnick is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 11037 Harbor Yacht Court, Unit 201, Fort

  Meyers, Florida 33908 or pursuant to the Federal Rules of Civil Procedure wherever he may be

  found.

           192.   Joann Dixon is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 10447 Moccasin Gap Road, Tallahassee, Florida

  32308 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

           193.   John Berezniak and Ethelia Berezniak as joint tenants are individuals and may be

  served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 514 Wayne

  Avenue, Elwood City, Pennsylvania 16117 or pursuant to the Federal Rules of Civil Procedure

  wherever they may be found.




                                                                                         App. 038
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 38 39
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 39 of 80 PageID 144



         194.   John Dicoskey and Dorothy Dicoskey as joint tenants are individuals and may be

  served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 2511 Nature

  Bend Lane, Carrollton, Texas 75006 or pursuant to the Federal Rules of Civil Procedure

  wherever they may be found.

         195.   Joseph A. Dionne is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 6263 Blue Baneberry Lane, Greenacres, Florida

  33463 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         196.   Winifred Dignnam is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 1473 Red Oak Lane, Port Charlotte, Florida

  33948 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         197.   Katherine C. Trombatore is an individual and may be served with summons

  pursuant to Federal Rule of Bankruptcy Procedure 7004 at 727 Pizer, Houston, Texas 77009 or

  pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         198.   Kenneth Morrison and Sara Morrison as joint tenants are individuals and may be

  served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 13 Hartford

  Circle, Andover, Massachusetts 01810 or pursuant to the Federal Rules of Civil Procedure

  wherever they may be found.

         199.   Lois J. Owens is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 324 East Olive Street, Westville, New Jersey

  08093 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

         200.   Louis Campise is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 10607 Russett Street, Houston, Texas 77042 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.




                                                                                         App. 039
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 39 40
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 40 of 80 PageID 145



           201.   Michael Hernandez is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 655 North Brea Blvd., Apt. 56, Brea, California

  92821 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

           202.   P-Flag is a corporation and may be served with summons pursuant to Federal

  Rule of Bankruptcy Procedure 7004 through its registered agent Jerry Bradford at 507 Jefferson,

  Waco, Texas 76701 or at 3120 Iverness Drive, Attn: Valerie S. Fallas, Waco, Texas 76710 or

  pursuant to the Federal Rules of Civil Procedure wherever it may be found.

           203.   Paul H. Pieri is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 5223 Imohene, Houston, Texas 77096 or pursuant

  to the Federal Rules of Civil Procedure wherever he may be found.

           204.   Pearson H. Stewart and Jean Baker Stewart as joint tenants are individuals and

  may be served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 750

  Weaver Dairy Road, #1212, Chapel Hill, North Carolina 27514 or pursuant to the Federal Rules

  of Civil Procedure wherever they may be found.

           205.   Rachel S. Baker is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 11828 Groham, Apt. 3, Los Angeles, California

  90049 or pursuant to the Federal Rules of Civil Procedure wherever she may be found.

           206.   Richard Shaw is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 70 Stanson Drive, N. Attleborough,

  Massachusetts 02760 or pursuant to the Federal Rules of Civil Procedure wherever he may be

  found.




                                                                                         App. 040
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 40 41
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 41 of 80 PageID 146



         207.     Robert Beading is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at 6600 Constitution Blvd., Apt. 505, Portage,

  Michigan 49204 or pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         208.     Robert Sadowski and Norrine Sadowski are individuals and may be served with

  summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 185 Barthel Avenue,

  Gardner, Massachusetts 01440 or pursuant to the Federal Rules of Civil Procedure wherever they

  may be found.

         209.     Robert Wark Jr. as Administrator of the Sally Wark Estate is an individual and

  may be served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 647

  Bay Avenue, Ocean City, New Jersey 08226 or pursuant to the Federal Rules of Civil Procedure

  wherever he may be found.

         210.     Stuart Anson is an individual and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at PO Box 1683, Brewster, Massachusetts 02631 or

  pursuant to the Federal Rules of Civil Procedure wherever he may be found.

         211.     Texas Guardianship Association is a corporation and may be served with

  summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at PO Box 24037, Attn:

  Becky Okuma, Waco, Texas 76702 or pursuant to the Federal Rules of Civil Procedure wherever

  it may be found.

         212.     UPCH & Co. is a corporation and may be served with summons pursuant to

  Federal Rule of Bankruptcy Procedure 7004 at One Wall Street, 3rd Floor, Receive Window C,

  c/o Melton Security for ACS UPCH Acct. No. AUYF0142702, New York, New York 10286 or

  pursuant to the Federal Rules of Civil Procedure wherever it may be found.




                                                                                        App. 041
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 41 42
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 42 of 80 PageID 147



          213.     William Wilhelmy and Dorine Wilhelmy as joint tenants are individuals and may

  be served with summons pursuant to Federal Rule of Bankruptcy Procedure 7004 at 15 Farrel

  Street, Seymour, Connecticut 06483 or pursuant to the Federal Rules of Civil Procedure

  wherever he may be found.

                                   III.     JURISDICTION AND VENUE

          214.      This Court has jurisdiction over this adversary proceeding. 28 U.S.C. §§ 157 and

  1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b). Venue is proper in

  this Court. 28 U.S.C. §§ 1408 and 1409.

          215.     The statutory bases for the relief requested herein are 11 U.S.C. §§ 105(a), 541(a),

  544, 547, 548, 550, and 551 and Bankruptcy Rule 7023, incorporating by reference Federal Rule

  of Civil Procedure 23.

          216.     Plaintiffs have standing to bring these claims pursuant to the Bankruptcy Code,

  including 11 U.S.C. § 101 et seq. and sections 323(b), 704(a)(1), and 1107(a), because, among

  other reasons, Life Partners incurred losses as a result of the claims set forth herein and assigned

  its claims to the Plaintiffs.

                                          IV.     ASSIGNED CLAIMS

          217.     As of the Effective Date (on December 9, 2016) of the Plan, the Estates assigned

  all of their right, title, and interest in certain claims, pending litigation, and other causes of action

  (the “Causes of Action”) to the Creditor’s Trust. Thus, as of this date, the Creditors’ Trust was

  assigned the Causes of Action belonging to the Reorganized Debtors against the Defendants (the

  “Assigned Claims”). 9



  9
    Causes of Action belonging to Investors were also assigned to the Court. See Garner v. Life Partners, Inc. et al.,
  Case No. 4:16-CV-212-A (N.D. Tex.), Dkt. No. 106, Corrected Exhibit 2 (the “Class Action Settlement
  Agreement”); In re Life Partners Holdings, Inc., Case No. 15-40289-RFN-11 (Bankr. N.D. Tex.), Dkt. No. 2364-3.




                                                                                                            App. 042
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 42 43
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 43 of 80 PageID 148



            218.     This action, previously captioned Moran v. Alexander, et al., Adv. Pro. No. 16-

  04036 in the United States Bankruptcy Court for the Northern District of Texas, and all of the

  plaintiffs’ claims therein, was included in the Assigned Claims.

            219.     Pursuant to the Confirmation Order, Jacobs was appointed as Trustee of the

  Creditors’ Trust.

            220.     The Creditors’ Trustee will assert the fraudulent transfer, preferential transfer, and

  disallowance claims, defined herein, against the Defendants on behalf of the Estates.

                                      V.     FACTUAL BACKGROUND

  A.        Procedural History

            221.     On January 20, 2015 (the “LPHI Petition Date”), LPHI filed a voluntary petition

  for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) thereby

  commencing its bankruptcy case (the “LPHI Bankruptcy Case”).

            222.     On January 30, 2015, the Office of the United States Trustee (the “U.S. Trustee”)

  formed an official committee of unsecured creditors (the “LPHI Committee”) in the LPHI

  Bankruptcy Case.

            223.     Shortly after the LPHI Petition Date, the Securities and Exchange Commission

  (the “SEC”) filed its Motion Under 11 U.S.C. § 1104(a) for Appointment of a Chapter 11

  Trustee. 10 On January 26, 2015, the U.S. Trustee filed its Motion for an Order Directing the

  Appointment of a Chapter 11 Trustee. 11 The LPHI Committee joined the SEC’s and U.S.

  Trustee’s requests to appoint a Chapter 11 trustee and on March 10, 2015, the Court granted the

  request. 12


  10
       LPHI Bankruptcy Case, Dkt. No. 14 (the “SEC Trustee Motion”).
  11
       LPHI Bankruptcy Case, Dkt. No. 27.
  12
       LPHI Bankruptcy Case, Dkt. No. 186.




                                                                                                  App. 043
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 43 44
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 44 of 80 PageID 149



            224.     On March 13, 2015, the U.S. Trustee appointed H. Thomas Moran II (“Moran” or

  the “Chapter 11 Trustee”) as the chapter 11 Trustee in the LPHI Bankruptcy Case, 13 and March

  19, 2015, this Court affirmed Moran’s appointment. 14

            225.     On April 7, 2015, in the Subsidiary Filing Order, this Court authorized the

  Chapter 11 Trustee to (a) take the necessary steps to install the Chapter 11 Trustee as the sole

  director of LPI and LPIFS and (b) take all steps necessary to place LPI, LPIFS, and any other

  direct or indirect subsidiaries or affiliates of LPHI as the Chapter 11 Trustee determined

  appropriate to file voluntary chapter 11 bankruptcy petitions. 15

            226.     After entry of the Subsidiary Filing Order, (a) the Chapter 11 Trustee became the

  sole director of LPI and LPIFS; and (b) LPHI’s business, as well as that of the Subsidiary

  Debtors, has continued to operate under the direction of the Chapter 11 Trustee. 16

            227.     On May 19, 2015 (the “Subsidiary Petition Date”), the Subsidiary Debtors filed

  their respective voluntary petitions for relief under chapter 11 of the Bankruptcy Code, thereby

  initiating their bankruptcy cases (the “Subsidiary Bankruptcy Cases”).          On the Subsidiary

  Petition Date, the Subsidiary Debtors filed their Emergency Motion for Joint Administration

  requesting that the Court jointly administer the LPHI Bankruptcy Case and the Subsidiary

  Bankruptcy Cases.

            228.     On May 22, 2015, this Court granted the Subsidiary Debtors’ request to jointly

  administer the LPHI Bankruptcy Case and the Subsidiary Bankruptcy Cases (collectively, these

  “Bankruptcy Cases” or “Cases”). 17

  13
       LPHI Bankruptcy Case, Dkt. No. 205.
  14
       LPHI Bankruptcy Case, Dkt No. 225; LPHI Bankruptcy Case, Dkt. No. 229.
  15
       See LPHI Bankruptcy Case, Dkt. No. 261.
  16
       See LPHI Bankruptcy Case, Dkt. No. 261.
  17
       LPHI Bankruptcy Case, Dkt. No. 367.



                                                                                             App. 044
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 44 45
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 45 of 80 PageID 150



              229.    On November 1, 2016, the Plan was confirmed. 18 The Plan went effective on

  December 9, 2016. 19

  B.          The Scheme to Defraud

              230.    Immediately upon the Chapter 11 Trustee’s appointment, the Chapter 11 Trustee

  began to discharge his fiduciary duties, including launching an investigation into the business

  practices of Life Partners. 20 In the SEC Action, the District Court found, among other things,

  that “Defendants [which include Pardo and Peden] knowingly and recklessly violated securities

  laws of this nation.” 21 The Chapter 11 Trustee’s investigation included an analysis of the Life

  Partners business enterprise and prior business practices, with a particular emphasis on

  investigating the allegations that resulted in the judgment entered in the SEC Action and led to

  his appointment. 22

              231.    As a result of his investigation, the Chapter 11 Trustee concluded that Pardo and

  other Life Partners executives devised and executed a wide-ranging scheme through Life

  Partners to defraud its Investors. 23 This scheme was led and perpetrated by Pardo.

              232.    The Life Partners enterprise was built by Pardo and those acting in concert with

  him as a vehicle for profiting himself and other insiders at the expense of tens of thousands

  Investors, who were exploited, lied to, and misled. Many of the Investors who were hurt the

  worst are elderly Americans who relied on Pardo and his accomplices when they invested a

  material part of or, in some cases, all of their life savings with Life Partners.

  18
       LPHI Bankruptcy Case, Dkt. No. 3439.
  19
       LPHI Bankruptcy Case, Dkt. No. 3615.
  20
       Id. at ¶ 40.
  21
       Final Judgment Order, SEC Action, Dkt. No. 304.
  22
       Moran Declaration, at ¶ 41.
  23
       Id. at ¶ 42.




                                                                                              App. 045
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 45 46
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 46 of 80 PageID 151



         233.    Life Partners sold its investment contracts by misleading Investors and generating

  expectations of “double digit returns” that would be realized within a short period of time after

  the investment was made (typically, within 2 to 4 years). The LEs that Life Partners used to

  market its investments were too short in most instances and often were significantly shorter than

  those provided on the same insureds by independent, third-party LE providers in the industry.

  Initially, Life Partners did not disclose to its Investors that it had a longer LE in its possession,

  nor that the doctor that provided LEs to Life Partners for Investor disclosure was untrained and

  had no qualifications, expertise, or prior experience rendering actuarial LEs. Life Partners also

  did not disclose the risks associated with reliance on those LEs or any other LEs.

         234.    Because, for most policies, the actual life span of the individuals whose lives are

  insured under the polices has already exceeded the initial LEs that Life Partners used to sell

  fractional positions to Investors, the cost of the investment for thousands of Investors has already

  exceeded what those Investors were told they would have to pay, and what they planned to pay,

  for their investments. That cost is steadily increasing over time as premiums continue to come

  due.

         235.    Life Partners did not disclose the significant risks that accompany all life

  settlement investments, and the investments in “fractional” interests in particular, including

  having to pay premiums into the future, the limitation of LE reports, and the fact that, unless all

  Investors who have premium payment obligations relating to a policy continue to pay premiums,

  the policy may lapse.

         236.    Life Partners also hid the amount it charged Investors in fees and commissions,

  never disclosing that roughly one-third of all investment dollars went to those fees and

  commissions. Instead, Investors believed, based on their understanding of the value of the




                                                                                              App. 046
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 46 47
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 47 of 80 PageID 152



  investments, that Life Partners used their funds to purchase the policies and to escrow for

  anticipated future premiums. But because Life Partners had misled Investors about the actual LE

  of the insureds, the Investors’ escrowed funds were rarely sufficient to pay the needed premiums.

  Investors were therefore frequently called upon to make additional payments, reducing their

  possible return with each of those payments.

             237.     When Investors could not or would not meet the unexpected continuing premium

  obligations, Life Partners propped up the “distressed policies” by paying premiums with fees

  taken from new Investors’ money.                  In Ponzi fashion, the Life Partners business became

  dependent on an ever-increasing flow of new Investor funds to provide Life Partners with capital

  sufficient to pay premiums to keep an ever-increasing number of distressed policies in force and

  maintain appearances that the business model was working in order to encourage new

  investments. 24 If Life Partners had not advanced premiums, policies would have begun to lapse,

  the house of cards that Life Partners had become would have collapsed, and the flow of new

  money would have dried up.

             238.     In addition, funds supposedly escrowed per Investor, per policy, were in fact

  commingled and, in some instances, one Investor’s escrowed funds were used to pay the

  obligations of other Investors. Life Partners manipulated escrowed funds for its benefit, without

  the Investors’ knowledge or consent—a practice expressly contrary to Life Partners’

  representation to Investors that Life Partners had no access to the escrowed funds.

             239.     Pardo and his accomplices knew or should have known that:

                      a.       the information being given to Investors was replete with misleading

                               statements and omissions;


  24
       This is the definition of a Ponzi scheme. See Janvey v. Alguire, 647 F.3d 585, 597 (5th Cir. 2011).




                                                                                                             App. 047
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 47 48
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 48 of 80 PageID 153



                 b.     the Life Partners LEs provided to Investors were significantly short; and

                 c.     Investors were unwittingly paying almost one-third of their investment

                        dollars in fees and commissions.

         240.    At the height of the scheme, Pardo and his family were taking millions of dollars

  from Investors as the primary beneficiaries of dividends paid by LPHI, and as recipients of

  compensation and lavish benefits paid by LPHI. (Defendants were also beneficiaries of these

  dividend payments.) And despite the increasing number of Investors in hardship over time, the

  architects of the scheme continued to make money at Investors’ expense. For example, when fee

  income from sales of new investments decreased and became insufficient to keep money flowing

  into the pockets of Pardo and his accomplices in the manner to which they had become

  accustomed, they caused Investors to become dispossessed of their investments through so-called

  “abandonments” or forced sales of their fractional positions. Pardo and his affiliates “purchased”

  some of the abandoned contract positions at a drastic discount and then resold those contract

  positions for profit. This resulted in losses to the affected Investors, and improperly diverted

  millions more dollars to Pardo and his accomplices. The abandonment and resale processes also

  generated additional fee income for Life Partners, further propping up the business and

  misleading Investors about the health of the company and the safety of their investments. They

  also generated more commissions for Pardo’s Licensees, who were instrumental in keeping the

  new money pipeline flowing and were leading the charge for Life Partners even in the face of its

  collapse.

         241.    Using their glossy brochures, presentations, webinars, and even radio shows, Life

  Partners’ Licensees marketed the investment contracts to thousands of people.            Investor

  prospects were told they could use their IRAs to invest and many did so, a number investing their




                                                                                           App. 048
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 48 49
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 49 of 80 PageID 154



  entire life savings in a product they’d been assured was without risk. Investors were sold on

  likely quick double-digit returns, and fed various kinds of misinformation in the sales process.

  Life Partners’ business strategy was summed up by its General Counsel in reference to a Bible

  verse, John 20:29:

               “ . . . Blessed are those who have not seen and yet have believed.” 25

             242.    The marketing scheme, which included a multi-level, “pyramid” sales approach,

  encouraged Investors to recommend the Life Partners’ investments to their friends, families, and

  business associates, and enticed them to do so by the promise of sharing in the commissions paid

  on a sale if they referred the buyer of a fractional position. The “master” Licensees (each atop its

  own pyramid) received commissions on every sale within their pyramid, and the amount they

  shared with other Licensees depended on the level of sales made by those underneath them in the

  hierarchy. In addition to the amounts paid out to Pardo, his family, and close advisors, Pardo

  facilitated the payment of over $160 million in commissions to Licensees.

             243.    When Pardo’s sources of fraudulent revenue began to dry up, Life Partners

  instituted a “Platform Services Fee” for most Investors. Life Partners excluded large institutional

  investors—many of them associated with Pardo and his accomplices—from payment of these

  fees. The fees, which totaled millions of dollars, were used, among other things, to continue

  lining the Pardo family’s pockets through dividends paid by LPHI—dividends that were also

  paid to Defendants and the Defendant Class.

             244.    As Investors became aware of the misrepresentations and their losses,

  Life Partners became embroiled in litigation and legal costs, and diverted new Investor funds to

  prop up old investments, and fund litigation, in the variety of ways described in the Report.


  25
       Exhibit A, February 15, 2010 E-mail from S. Peden to M. Tolleson.




                                                                                             App. 049
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 49 50
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 50 of 80 PageID 155



            245.     While Pardo and his accomplices lined their own pockets from their investment

  scheme, Investors suffered. The state of Life Partners and that of its Investors today starkly

  contrasts with the words Pardo shared with a friend several years ago:

            This year should be very good for us . . . I have gotten where I really don’t care
            that much. . . . With a $1.00 per year dividend I earn about $7.5 million annually
            plus my wages and bonuses will add up to another mil. So, things ain’t bad for
            me! 26

  Due to the massive and wide-ranging fraud of Pardo and his accomplices, Investors are not

  making millions. Instead, hundreds of millions of Life Partners’ Investor dollars have been lost

  because of the fraud and rampant self-interest and self-dealing of Pardo and those acting in

  concert with him.

  C.        Life Partners’ Insolvency

            246.     The company’s resources were significantly depleted over time because Life

  Partners, in the control of Pardo, made repeated, significant cash distributions to Pardo, his

  family, and other company executives, including Scott Peden and Kurt and Deborah Carr.

  Specifically, at the direction of Pardo and other executives, Life Partners declared large

  dividends, some of which went to the Defendants and the Defendant Class, and paid Pardo and

  other executives tens of millions of dollars in compensation, profits, and other interests. These

  distributions in the form of compensation, bonuses, and dividends to Pardo and others were made

  by wire transfers.

            247.     From 2002 until 2014, LPHI paid approximately $74 million in dividends to its

  shareholders, including Defendants and the Defendant Class. Pardo and/or the Pardo Family

  Trust benefitted from receipt of approximately half that amount with the Defendants and the

  Defendant Class receiving most of the remainder. Even after a federal jury found that LPHI,

  26
       Exhibit B, May 10, 2010 E-mail from B. Pardo.




                                                                                             App. 050
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 50 51
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 51 of 80 PageID 156



  Pardo, and the then-general counsel for Life Partners, Scott Peden, had violated federal securities

  laws, LPHI issued three quarterly dividends totaling more than $2.7 million.

         248.    In furtherance of the fraudulent scheme and looting of the company, Life Partners

  diverted portions of the transfers and distributions by wire to various other investments in which

  Pardo and his family had beneficial ownerships, such as Paget Holdings Ltd. The looting of the

  company by Pardo and his accomplices left Life Partners responsible for thousands of policies

  and with insufficient funds for Life Partners to conduct its day-to-day operations.

         249.     The practice of advancing premiums on behalf of Investors also depleted

  available cash, as did Life Partners’ involvement in increasing litigation.

         250.    Life Partners directed employees to force distressed Investors into abandoning

  contract positions when they could not or would not pay premiums. These forced abandonments

  went hand-in-hand with the resale platform Life Partners created in 2006.             Initially, when

  Investors complained that the LEs were running long and that they were unable to pay premiums,

  Life Partners would offer to repurchase the Investor’s contract position, subject to certain

  conditions. At roughly the same time Life Partners began to institute abandonments, it created a

  tertiary market that it lauded as a way for Investors who were unable to make premium calls to

  be able to resell their investments to other Life Partners Investors, rather than having to abandon

  them to Life Partners.

         251.    With a building storm of financial pressures and need for additional revenues, the

  so-called “resale market” built steam. However, the resale market was just another way for Life

  Partners to create additional fee income. When an Investor sold its investment on the resale

  market, Life Partners received 6% of the face value (closer to 12% of the purchase price) as a

  commission. Life Partners also viewed the resale platform as bolstering the market for its




                                                                                              App. 051
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 51 52
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 52 of 80 PageID 157



  “investments.” In November 2011, Life Partners even injected certain policies that Life Partners

  owned for resale to further generate fees and prop up the perception of Life Partners’ success.

          252.    As even the tactics of forcing abandonments and resales became insufficient to

  support the illusion of Life Partners’ business, Life Partners instituted the Platform Services Fee.

          253.    Because of the deceit upon which Pardo’s and the Life Partners executives’

  marketing and investment scheme was based, Life Partners was insolvent long before Pardo and

  the Life Partners executives plunged LPHI into bankruptcy. In fact, because money tended to

  flow into Life Partners from Investors and almost immediately out to pay large commissions,

  executive compensation, bonuses, and dividends, including to Defendants and the Defendant

  Class, an insufficient amount of capital was retained to fund the necessary ongoing business

  associated with Life Partners’ legal ownership of thousands of life insurance policies.

          254.    Pardo’s and his accomplices’ fraudulent conduct (described above) caused LPHI

  to violate federal securities laws, resulting in a civil judgment against LPHI in the amount of

  $38,7000,000. 27 The Chapter 11 Trustee’s investigation included an analysis of the Life Partners

  business enterprise and prior business practices, with a particular emphasis on investigating the

  allegations that resulted in the judgment entered in the SEC Action and led to the Chapter 11

  Trustee’s appointment.

  D.      The Defendants and the Transfers

          255.    As a result of the above-described fraudulent scheme, the Defendants and the

  Defendant Class, among others, benefitted in receiving transfers of monies through dividends

  (the “Transfers”) from the Life Partners Estate, totaling approximately $33.9 million.




  27
     See Final Judgment Order, SEC v. Life Partners Holdings, Inc., et al., Case No. 12-cv-00033-JRN (W.D. Tex.)
  (the “SEC Action”), Dkt. No. 304.




                                                                                                      App. 052
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 52 53
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 53 of 80 PageID 158



         256.    The Chapter 11 Trustee instituted this suit to claw back the funds of unwitting

  Investors that were distributed to Defendants and the Defendant Class through the Transfers.

         257.    According to Life Partners’ records, from 2008 to 2015, LPHI (with funds

  received or obtained from LPI) made the Transfers to Defendants and the Defendant Class

  totaling approximately $33.9 million in fictitious profits from the scheme.

         258.    After his appointment, the Chapter 11 Trustee’s team began performing forensic

  accounting analyses and uncovered these Transfers. The Chapter 11 Trustee and his team were

  not and could not have been aware of the fraudulent nature of any of the transactions involving

  payments made to Defendants and the Defendant Class until after the Chapter 11 Trustee’s

  appointment. Thus, the discovery rule, fraudulent concealment, and equitable tolling principles

  apply to any applicable limitations period. See, e.g., HECI Exploration Co. v. Neel, 982 S.W.2d

  881, 886 (Tex. 1998) (where the discovery rule shifts the date of the “legal injury” from the time

  the wrongful action occurred to the time when “[plaintiffs] knew or, exercising reasonable

  diligence, should have known of the facts giving rise to a cause of action”); State v. Allan Constr.

  Co., 851 F.2d 1526, 1528, 1534 (5th Cir. 1988) (holding that acts taken to conceal wrongful

  conduct and denial of wrongdoing may support the application of fraudulent concealment and

  reversing the trial court’s grant of summary judgment on limitations grounds).

         259.    From January 2008 through February 2015, LPHI declared quarterly dividends on

  its common stock on thirty (30) separate occasions, paying out almost $33.9 million dollars in

  dividends to shareholders (excluding payments to Pardo and Pardo Family Trust).               Each

  shareholder that has continuously held LPHI stock since 2008 has been paid a total of $4.06 per

  share in dividends. While $4.06 may not be a staggering sum on its own, LPHI had nearly 12




                                                                                             App. 053
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 53 54
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 54 of 80 PageID 159



  million outstanding shares in January 2008, and over 18.6 million outstanding shares by January

  2011.

          260.      Specifically, from January 2008 through February 2015, LPHI declared and paid

  dividends on the following dates and in the following amounts:

                                                               Approximate                            Dividends to
                          Record                   Dividend/
    D ate Declared                    Date Paid                  Shares        Total Dividends     Shareholders (excl.
                           Date                      Share
                                                               Outstanding                           Pardo and PFH)
        2/8/2008          2/29/2008    3/14/2008     0.06         11,960,542   $      718,091.91   $         419,063.38
       5/21/2008           6/1/2008    6/16/2008     0.07         11,887,213   $      831,562.73   $         483,634.10
        8/7/2008          8/31/2008    9/15/2008     0.07         11,887,213   $      832,051.33   $         485,223.31
       10/22/2008        11/30/2008   12/15/2008     0.08         11,887,213   $      953,747.17   $         562,001.57
        2/24/2009          3/6/2009    3/16/2009     0.07         14,952,372   $    1,040,034.01   $         614,572.19
         5/7/2009         5/25/2009    6/15/2009     0.07         14,859,016   $             -     $                -
        5/14/2009         5/25/2009    6/15/2009     0.25         14,859,016   $    4,754,669.27   $       2,809,700.95
        7/27/2009          8/7/2009    9/15/2009     0.25         14,859,016   $    3,715,339.49   $       1,840,339.74
       10/26/2009         11/6/2009   12/15/2009     0.25         14,859,016   $    3,714,823.28   $       2,195,316.78
        1/25/2010          2/5/2010    3/15/2010     0.25         14,859,016   $    3,714,997.59   $       1,839,997.84
        4/26/2010          5/7/2010    6/15/2010     0.25         14,915,246   $    3,728,938.95   $       1,853,939.20
         8/6/2010          8/6/2010    9/15/2010     0.25         14,915,246   $    3,728,877.00   $       1,853,877.00
         9/3/2010        10/15/2010   10/29/2010     0.25         14,915,246   $    3,728,509.35   $       1,853,509.35
       10/21/2010         11/5/2010   12/15/2010     0.25         14,915,246   $    3,728,227.50   $       1,853,228.25
         1/6/2011         1/31/2011    2/15/2011     0.04         18,644,057   $      746,320.00   $         371,320.04
        1/21/2011          2/4/2011    3/15/2011     0.20         18,644,057   $    3,729,547.81   $       1,854,548.01
         5/4/2011         5/16/2011    6/15/2011     0.20         18,647,468   $    3,732,481.70   $       1,857,481.90
        8/11/2011         8/26/2011    9/15/2011     0.20         18,647,468   $    3,729,141.66   $       1,854,141.86
       11/23/2011         12/9/2011   12/15/2011     0.20         18,647,468   $    3,729,044.40   $       1,854,044.60
        2/27/2012          3/9/2012    3/15/2012     0.10         18,647,468   $    1,865,322.71   $         927,822.81
       5/23/2012           6/4/2012    6/15/2012     0.10         18,647,468   $    1,864,572.30   $         927,072.40
        8/8/2012           9/3/2012    9/26/2012     0.10         18,647,468   $    1,865,623.56   $         928,123.66
       12/3/2012         12/14/2012   12/17/2012     0.10         18,647,468   $    1,864,701.52   $         927,201.62
       2/25/2013           3/8/2013    3/15/2013     0.10         18,647,468   $    1,864,565.40   $         927,065.50
        6/4/2013          6/14/2013    6/17/2013     0.05         18,647,468   $      932,260.15   $         463,510.20
        9/6/2013          9/17/2013    9/20/2013     0.05         18,647,468   $      932,509.06   $         463,759.11
       12/17/2013        12/30/2013     1/3/2014     0.05         18,647,468   $      934,664.78   $         465,914.83
         3/4/2014         3/14/2014    3/18/2014     0.05         18,647,468   $      932,356.51   $         463,606.56
        5/28/2014          6/9/2014    6/16/2014     0.05         18,647,468   $      932,283.69   $         463,533.74
         9/2/2014         9/15/2014    9/17/2014     0.05         18,647,468   $      928,687.24   $         462,243.09
  TOTAL DIVIDENDS PAID                                                         $   65,773,952.07   $     33,875,793.59


          261.      Pardo and/or Pardo Family Trust held approximately 50% of the outstanding

  shares of LPHI and received approximately $31.9 million in dividends between 2008 and 2015.

  The remaining almost $33.9 million in dividends paid were largely received by the Defendants




                                                                                                              App. 054
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 54 55
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 55 of 80 PageID 160



  and the Defendant Class. 28 The Plaintiffs have attempted to identify as many shareholders as

  possible. Those shareholders named in this Second Amended Complaint were identified from:

  company records, court filings, proofs of claim and other filings in the Bankruptcy Cases, and

  shareholder communications with the Court or with representatives of the Estates.

             262.     “Profits” from the Life Partners fraudulent scheme (i.e. Investor funds paid to Life

  Partners to buy the investment contracts, service the investment, and for fees and commissions)

  were transferred by or at the direction of Pardo and his accomplices to Defendants and the

  Defendant Class. Defendants and the Defendant Class did not provide reasonably equivalent

  value for the Transfers to LPHI.

             263.     Moreover, LPHI (and LPI) was insolvent at the time of, or was rendered insolvent

  by, or had reasonably small assets or capital in relation to its business or the transaction at the

  time or as a result of the, the declaration and payment of each of the dividends and Transfers.

             264.     The investigation is ongoing, and the Plaintiffs reserve the right to (i) supplement

  the information regarding the Transfers and any additional transfers, and (ii) seek recovery of

  such additional transfers.

                                 VI.     CLASS ACTION ALLEGATIONS

             265.      Plaintiffs bring this action against each of the named Defendants and as a class

  action against the named Defendants individually and as representatives of the following class of

  persons and entities (collectively the “Defendant Class”):

             All persons or entities who were shareholders of record or beneficial owners of
             shares of LPHI and received dividends at any time from January 2008 through
             February 2015, whether directly, through an intermediary holding company, or
             otherwise. Excluded from the class are Brian Pardo, Pardo Family Holdings,
             Ltd., Tad M. Ballantyne, Fred Dewald, Harold E. Rafuse, and Ann M. Gray.



  28
       See note 5, supra.



                                                                                                 App. 055
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 55 56
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 56 of 80 PageID 161



         266.   The Defendant Class may be divided into the following subclasses (collectively

  the “Defendant Subclasses”):

                a.     All persons or entities who were shareholders of record or beneficial
                       owners of shares of LPHI and received dividends paid by LPHI at any
                       time between January 2008 through January 19, 2011, whether directly,
                       through an intermediary holding company, or otherwise. Excluded from
                       the subclass are Brian Pardo, Pardo Family Holdings, Ltd., Tad M.
                       Ballantyne, Fred Dewald, Harold E. Rafuse, and Ann M. Gray (the “2008-
                       2011 Subclass”);

                b.     All persons or entities who were shareholders of record or beneficial
                       owners of shares of LPHI and received dividends paid by LPHI at any
                       time from January 20, 2011 through January 19, 2013, whether directly,
                       through an intermediary holding company, or otherwise. Excluded from
                       the subclass are Brian Pardo, Pardo Family Holdings, Ltd., Tad M.
                       Ballantyne, Fred Dewald, Harold E. Rafuse, and Ann M. Gray (the “2011-
                       2013 Subclass”);

                c.     All persons or entities who were shareholders of record or beneficial
                       owners of shares of LPHI and received dividends paid by LPHI at any
                       time from January 20, 2013 through January 20, 2015, whether directly,
                       through an intermediary holding company, or otherwise. Excluded from
                       the subclass are Brian Pardo, Pardo Family Holdings, Ltd., Tad M.
                       Ballantyne, Fred Dewald, Harold E. Rafuse, and Ann M. Gray (the “2013-
                       2015 Subclass”); and

                d.     All persons or entities who were shareholders of record or beneficial
                       owners of shares of LPHI and who were insiders and received dividends at
                       paid by LPHI from January 20, 2014 through January 20, 2015, whether
                       directly, through an intermediary holding company, or otherwise.
                       Excluded from the subclass are Brian Pardo, Pardo Family Holdings, Ltd.,
                       Tad M. Ballantyne, Fred Dewald, and Harold E. Rafuse (the “Insider
                       2014-2015 Subclass”).

         267.   This action is maintainable as a defendant class action pursuant to Federal Rule of

  Bankruptcy Procedure 7023 and Federal Rules of Civil Procedure 23(a) and 23(b)(1).

         268.   Numerosity. The members of the Defendant Class and Defendant Subclasses are

  so numerous that joinder of all members is impracticable. As of the LPHI Petition Date, LPHI

  had 18,647,468 issued and outstanding shares of common stock. Upon information and belief, as




                                                                                          App. 056
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 56 57
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 57 of 80 PageID 162



  of the LPHI Petition Date, more than 3,000 persons or entities held legal and/or beneficial title to

  LPHI common stock. Upon information and belief, almost 50% of LPHI’s shares are held

  through nominees, intermediaries, or brokers, such that Plaintiffs cannot at this time, despite

  their diligence, determine the identity of each person or entity who has held legal and/or

  beneficial title to LPHI’s common stock during the period January 2008 through February 2015.

  Further, the members of the Defendant Class and Defendant Subclasses are numerous and

  geographically dispersed. For these reasons, the joinder of all members of the Defendant Class

  and Defendant Subclasses is impracticable.

          269.    Typicality.   Plaintiffs’ claims against the named Defendants, and the named

  Defendants’ anticipated defenses to those claims, are typical of the claims and anticipated

  defenses of each member of the Defendant Class and the Defendant Subclasses. Each member

  of the Defendant Class and Defendant Subclasses received distributions in the form of dividends

  from LPHI at a time when in fact LPHI had no profits to distribute and which distributions the

  Plaintiffs are entitled to recover.

          270.    Commonality. Questions of law and fact exist that are common to the members of

  the Defendant Class and Defendant Subclasses and will generate common answers that will drive

  resolution of this action. Common questions of law and fact include, but are not limited to, the

  following:

                  a.      Whether the declaration and payment of one or more dividends by LPHI

                          constituted or actual or constructive fraudulent transfer under, inter alia,

                          11 U.S.C. §§ 544, 548, 550, 551;




                                                                                             App. 057
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 57 58
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 58 of 80 PageID 163



                   b.       Whether LPHI actually intended the distribution of dividends to hinder,

                            delay, or defraud creditors within the meaning of the Texas Uniform

                            Fraudulent Transfer Act or other applicable fraudulent transfer law;

                   c.       Whether LPHI received any value, reasonably equivalent value, or fair

                            consideration in exchange for the dividends declared and paid during the

                            period January 2008 through February 2015; and

                   d.       Whether LPHI was insolvent at the time of, or rendered insolvent by, or

                            had unreasonably small assets or capital in relation to its business or the

                            transaction at the time or as a result of, the declaration and payment of one

                            or more dividends during the period January 2008 through February 2015.

          271.     Adequacy. The named Defendants, sued individually and as representatives of the

  Defendant Class and certain of the Defendant Subclasses, were each shareholders during the

  relevant time period and received distributions through dividends at a time when LPHI had no

  profits to distribute. Each named Defendant is qualified to represent the Defendant Class.

  Certain of the named Defendants also are currently known to be qualified to represent the

  following subclass(es) 29:




  29
     The additional named Defendants are expected to be qualified to represent at least one subclass, but additional
  information is needed to make that final determination. Plaintiffs reserve the right to supplement the subclass
  representatives once additional information is obtained.



                                                                                                          App. 058
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 58 59
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 59 of 80 PageID 164



                                                  Representative of at Least
                   Defendant Name                 the Following Subclass
                   James Alexander                2008-2011 Subclass
                                                  2011-2013 Subclass
                                                  2013-2015 Subclass
                   William B. Beste               2008-2011 Subclass
                   Crestview Capital Master,
                   LLC                            2008-2011 Subclass
                   Dante P. Meloni                2008-2011 Subclass
                   David M. Bruce Trust           2013-2015 Subclass
                   Jack Lee Dixon Family
                   Revocable Trust                2013-2015 Subclass
                   Josselyn H. Bliss              2008-2011 Subclass
                                                  2011-2013 Subclass
                                                  2013-2015 Subclass
                   Nadia Pamoukian                2008-2011 Subclass
                                                  2011-2013 Subclass
                                                  2013-2015 Subclass
                   Sullivan Family Trust          2008-2011 Subclass
                                                  2011-2013 Subclass
                                                  2013-2015 Subclass
                   Texas Fifty Plus, Inc.         2008-2011 Subclass
                   Werner Wachtler Trust          2008-2011 Subclass
                                                  2011-2013 Subclass
                                                  2013-2015 Subclass
                   William Michael Tolleson       2013-2015 Subclass
                                                  Insider 2014-2015 Subclass
                   Brian Pardo & Elizabeth
                   Pardo Joint Trust, WROS        Insider 2014-2015 Subclass

  Plaintiffs believe that the interests and defenses of each named Defendant are coincident with,

  and not antagonistic to, those of the Defendant Class, and with respect to certain named

  Defendants, those of the Defendant Subclasses listed above. Plaintiffs believe that each of the

  named Defendants will fairly and adequately protect the interests of the members of the

  Defendant Class and, with respect to certain named Defendants, those of the Defendant

  Subclasses listed above.   The named Defendants should be appointed, without cost to the

  Defendant Class, Defendant Subclasses, Plaintiffs, Creditors’ Trustee, or Estate, as




                                                                                        App. 059
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 59 60
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 60 of 80 PageID 165



  representatives of the Defendant Class and, with respect to certain named Defendants, of the

  Defendant Subclasses identified above.

          272.   The Defendants will be adequate and appropriate representatives of the Defendant

  Class and, with respect to certain of the named Defendants, of the Defendant Subclasses

  identified above, in the course of and by virtue of their own defense to the Plaintiffs’ claims.

  Each named Defendant has sufficient incentive to vigorously defend against the Plaintiffs’

  claims, and will fairly and adequately represent the interests of the unnamed members of the

  Defendant Class and Defendant Subclasses.

          273.    This class action is maintainable pursuant to Federal Rule of Bankruptcy

  Procedure 7023 and Federal Rule of Civil Procedure 23(b)(1)(A) because separate actions

  against individual members of the Defendant Class or Defendant Subclasses would create a risk

  of inconsistent or varying adjudications with respect to individual class or subclass members that

  would establish incompatible standards of conduct and results for LPHI. For example, multiple

  actions against Defendants and unnamed members of the Defendant Subclasses could result in

  different determinations on whether the same dividend payment to different shareholders was

  made for value, or was a fraudulent transfer, and would establish incompatible standards for the

  Creditors’ Trustee in seeking repayment of fraudulent transfers from LPHI’s shareholders.

          274.   This class action is maintainable pursuant to Federal Rule of Bankruptcy

  Procedure 7023 and Federal Rule of Civil Procedure 23(b)(1)(B) because separate actions

  against each of the individual members of the Defendant Class or Defendant Subclasses and the

  defenses asserted by each could, as a practical matter, be dispositive of the interests of other

  members who are not parties or would substantially impair or impede their ability to protect their

  interests.




                                                                                           App. 060
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 60 61
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 61 of 80 PageID 166



                                          VII.     CLAIMS

  COUNT 1:       Actual Fraudulent Transfer – TEX. BUS. & COMM. CODE § 24.005(a)(1)
                 through 11 U.S.C. §§ 544, 550, 551 (against all Defendants, the Defendant
                 Class, and all Defendant Subclasses)

         275.    Plaintiffs incorporate the preceding paragraphs as if set forth fully herein.

         276.    Plaintiffs bring this claim against the named Defendants, individually and as

  representatives of the Defendant Class and the Defendant Subclasses, and against each member

  of the Defendant Class and each of the Defendant Subclasses.

         277.    Plaintiffs seek to avoid Transfers made to Defendants, the unnamed members of

  the Defendant Class, and the unnamed members of the Defendant Subclasses (as described

  above) that Life Partners’ unsecured creditors could avoid under applicable state law pursuant to,

  inter alia, Section 544(b)(1) of the Bankruptcy Code. See 11 U.S.C. § 544(b)(1).

         278.    Life Partners’ creditors, or the Investors, could have brought the state law

  fraudulent transfer claims now asserted by Plaintiffs.

         279.    The Transfers were made with the actual intent to hinder, delay, or defraud the

  Investors and other creditors of Life Partners, demonstrated by, among other things, that:

                 a.     The Transfers consisted of monies obtained through Life Partners’ fraud;

                 b.     The Transfers occurred after Life Partners was insolvent;

                 c.     A number of the Transfers occurred both before and after substantial debts

                        were incurred as a part of the SEC Action against LPHI, Pardo, and other

                        accomplices; and

                 d.     The consideration received by Life Partners for the Transfers to

                        Defendants was not reasonably equivalent in value.




                                                                                                 App. 061
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 61 62
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 62 of 80 PageID 167



         280.    As alleged above, Life Partners made or authorized Transfers totaling

  approximately $33.9 million to Defendants, the unnamed members of the Defendant Class, and

  the unnamed members of the Defendant Subclasses during the period 2008 to 2015.

         281.    Life Partners’ books and records reveal that Defendants, the unnamed members of

  the Defendant Class, and the unnamed members of the Defendant Subclasses received

  approximately $33.9 million in Transfers.

         282.    These Transfers to Defendants, the unnamed members of the Defendant Class,

  and the unnamed members of the Defendant Subclasses could have been avoided by Investors

  and other creditors under Texas state fraudulent transfer law.       TEX. BUS. & COMM. CODE

  § 24.005(a)(1).

         283.    The Transfers could not have been reasonably discovered by the Investors until

  the Chapter 11 Trustee’s investigation revealed the Transfers. The Chapter 11 Trustee brought

  this action within one year after the transfer was or reasonably could have been discovered by the

  Investors. Plaintiffs brought this action within two years of the LPHI Petition Date.

         284.    The claims of the creditors of Life Partners, including the Investors, arose before

  or within a reasonable time after the Transfers to Defendants, the unnamed members of the

  Defendant Class, and the unnamed members of the Defendant Subclasses.

         285.    Moreover, Life Partners was insolvent at the time of or became insolvent shortly

  after the Transfers to Defendants, the unnamed members of the Defendant Class, and the

  unnamed members of the Defendant Subclasses were made. Specifically, due to the fraudulent

  scheme of the materially understated LEs and other activities described above, Life Partners was

  insolvent from the beginning of that scheme.        By utilizing materially misstated LEs, Life

  Partners generated an artificial difference between the price it paid to purchase life settlements




                                                                                           App. 062
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 62 63
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 63 of 80 PageID 168



  and the price at which it sold life settlements to Investors. With this generation of significant

  “profits” through the misstated LEs, Life Partners was able to divert funds to its own “profit”

  pool and ultimately to Defendants, the unnamed members of the Defendant Class, and the

  unnamed members of the Defendant Subclasses. In other words, the misstated or fraudulent LEs

  and resale and abandonment processes propped up the business of Life Partners, and Life

  Partners was insolvent from the commencement of the use of the LEs. The pooling and misuse

  of investor funds and the institution of the Platform Services Fee in 2014 further evidences the

  insolvency of Life Partners.

         286.    Further, Life Partners did not receive consideration that was reasonably

  equivalent to the amount of monies transferred to Defendants, the unnamed members of the

  Defendant Class, and the unnamed members of the Defendant Subclasses.

         287.    At the time the Transfers were made, actual creditors of the Debtors holding

  unsecured claims allowable within the meaning of 11 U.S.C. §§ 502 and 544(b) existed.

         288.    Therefore, Life Partners’ creditors have the right to avoid the Transfers to

  Defendants under Section 24.005(a)(1) of the Texas Business and Commerce Code, and

  Plaintiffs can seek to enforce that right under, inter alia, Section 544 of the Bankruptcy Code.

  Plaintiffs should recover all assets wrongfully transferred to Defendants, the unnamed members

  of the Defendant Class, and the unnamed members of the Defendant Subclasses from 2008 to

  present in the amount of approximately $33.9 million.

  COUNT 2:       Constructive Fraudulent Transfer –TEX. BUS. & COMM. CODE § 24.005(a)(2)
                 through 11 U.S.C. §§ 544, 550, 551 (against Defendant representatives and
                 named or unnamed members of the 2011-2013 Subclass, the 2013-2015
                 Subclass, and the Insider 2014-2015 Subclass, see ¶ 271)

         289.    Plaintiffs incorporate the preceding paragraphs as if set forth fully herein.




                                                                                                 App. 063
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 63 64
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 64 of 80 PageID 169



         290.      Plaintiffs bring this claim against the named Defendants, individually and as

  representatives of the Defendant Class who received a dividend from 2011 to 2015 and as

  representatives of each of the Defendant Subclasses they belong to—as described in paragraph

  271—and against each unnamed member of the 2011-2013 Subclass, the 2013-2015 Subclass,

  and the Insider 2014-2015 Subclass.

         291.      Life Partners made or authorized Transfers (as described above) totaling

  approximately $15.2 million to Defendants, the named and unnamed members of the Defendant

  Class, and the named and unnamed members of the Defendant Subclasses from 2011 to 2015.

         292.      Life Partners’ books and records reveal that representatives and members of the

  2011-2013 Subclass, the 2013-2015 Subclass, and the Insider 2014-2015 Subclass received

  approximately $15.2 million in Transfers from 2011 to 2015.

         293.      The Debtors had an interest in the property transferred to members of the 2011-

  2013 Subclass, the 2013-2015 Subclass, and the Insider 2014-2015 Subclass.

         294.      These Transfers to members of the 2011-2013 Subclass, the 2013-2015 Subclass,

  and the Insider 2014-2015 Subclass were fraudulent as to the Investors and other creditors of

  Life Partners.

         295.      Life Partners did not receive reasonably equivalent value in exchange for these

  Transfers, and the Investors or other creditors could avoid them under Texas state fraudulent

  transfer law. TEX. BUS. & COMM. CODE § 24.005(a)(2).

         296.      At the time of the Transfers, Life Partners was engaged or was about to engage in

  a business or transaction for which its remaining assets were unreasonably small in relation to its

  business.




                                                                                            App. 064
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 64 65
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 65 of 80 PageID 170



         297.    At the time of the Transfers, Life Partners intended to incur, or believed that it

  would incur, debts beyond its ability to pay as they became due.

         298.    Moreover, Life Partners was insolvent or became insolvent shortly after the

  Transfers to members of the 2011-2013 Subclass, the 2013-2015 Subclass, and the Insider 2014-

  2015 Subclass were made.        Specifically, due to the fraudulent scheme of the materially

  understated LEs and other activities described above, Life Partners was insolvent from the

  beginning of that scheme. By utilizing materially misstated LEs, Life Partners generated an

  artificial difference between the price it paid to purchase life settlements and the higher price at

  which it sold life settlements to Investors. With this generation of significant “profits” through

  the misstated LEs, Life Partners was able to divert funds to members of the 2011-2013 Subclass,

  the 2013-2015 Subclass, and the Insider 2014-2015 Subclass and to its own “profit” pool. In

  other words, the misstated or fraudulent LEs and resale and abandonment processes propped up

  the business of Life Partners, and Life Partners was insolvent from the commencement of the use

  of the LEs. The pooling and misuse of investor funds and the institution of the Platform Services

  Fee in 2014 further evidences the insolvency of Life Partners.

         299.    At the time the Transfers were made, actual creditors of the Debtors holding

  unsecured claims allowable within the meaning of 11 U.S.C. §§ 502 and 544(b) existed.

         300.    Therefore, Plaintiffs should recover amounts paid to each member of the 2011-

  2013 Subclass, the 2013-2015 Subclass, and the Insider 2014-2015 Subclass and described

  herein from 2011 to 2015 in an amount of approximately $15.2 million.

  COUNT 3:       Actual Fraudulent Transfer – 11 U.S.C. §§ 548(a)(1)(A), 550, 551 (against
                 Defendant representatives and named or unnamed members of the 2013-
                 2015 Subclass and the Insider 2014-2015 Subclass, see ¶ 271)

         301.    Plaintiffs incorporate the preceding paragraphs as if set forth fully herein.




                                                                                                 App. 065
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 65 66
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 66 of 80 PageID 171



         302.    Plaintiffs bring this claim against the named Defendants, individually and as

  representatives of the Defendant Class who received a dividend during the two years preceding

  the LPHI Petition Date and as representatives of the 2013-2015 Subclass and the Insider 2014-

  2015 Subclass as described in paragraph 271 or to the extent they belong to those Subclasses,

  and against each unnamed member of the 2013-2015 Subclass and the Insider 2014-2015

  Subclass.

         303.    Plaintiffs seek to avoid Transfers made to the 2013-2015 Subclass and the Insider

  2014-2015 Subclass (as described above) pursuant to, inter alia, Section 548 of the Bankruptcy

  Code, which Transfers were made with actual intent to hinder, delay, or defraud the Investors

  and other creditors of the Debtors, demonstrated by, among other things, that:

                 a.     The Transfers consisted of monies obtained through Life Partners’ fraud;

                 b.     The Transfers occurred after Life Partners was insolvent;

                 c.     A number of the Transfers occurred both before and after substantial debts

                        were incurred as a part of the SEC Action; and

                 d.     The consideration received by Life Partners for the Transfers to the 2013-

                        2015 Subclass and the Insider 2014-2015 Subclass was not reasonably

                        equivalent in value.

         304.    Life Partners made or authorized Transfers totaling approximately $3.7 million to

  members of the 2013-2015 Subclass and the Insider 2014-2015 Subclass during the two years

  preceding the LPHI Petition Date.

         305.    Life Partners’ books and records reveal that the 2013-2015 Subclass and the

  Insider 2014-2015 Subclass received approximately $3.7 million in Transfers during the two

  years preceding the LPHI Petition Date, which came directly from the funds of Investors.




                                                                                          App. 066
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 66 67
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 67 of 80 PageID 172



          306.   The Debtors had an interest in the property transferred to the 2013-2015 Subclass

  and the Insider 2014-2015 Subclass.

          307.   Moreover, Life Partners was insolvent or became insolvent shortly after the

  Transfers to the 2013-2015 Subclass and the Insider 2014-2015 Subclass were made.

  Specifically, due to the fraudulent scheme of the materially understated LEs and other activities

  described above, Life Partners was insolvent from the beginning of that scheme. By utilizing

  materially misstated LEs, Life Partners generated an artificial difference between the price it paid

  to purchase life settlements and the price at which it sold life settlements to Investors. With this

  generation of significant “profits” through the misstated LEs, Life Partners was able to divert

  funds to its own “profit” pool and ultimately to Defendants. In other words, the misstated or

  fraudulent LEs and resale and abandonment processes propped up the business of Life Partners,

  and Life Partners was insolvent from the commencement of the use of the LEs. The pooling and

  misuse of investor funds and the institution of the Platform Services Fee in 2014 further

  evidences the insolvency of Life Partners.

          308.   Therefore, the Transfers to the 2013-2015 Subclass and the Insider 2014-2015

  Subclass and described herein should be avoided under, inter alia, Section 548 of the Bankruptcy

  Code.

  COUNT 4:       Constructive Fraudulent Transfer – 11 U.S.C. §§ 548(a)(1)(B), 550, 551
                 (against Defendant representatives and named or unnamed members of the
                 2013-2015 Subclass and the Insider 2014-2015 Subclass, see ¶ 271)

          309.   Plaintiffs incorporate the preceding paragraphs as if set forth fully herein.

          310.   Plaintiffs bring this claim against the named Defendants, individually and as

  representatives of the Defendant Class who received a dividend during the two years preceding

  the LPHI Petition Date and as representatives of the 2013-2015 Subclass and the Insider 2014-

  2015 Subclass as described in paragraph 271 or to the extent they belong to those Subclasses,



                                                                                                 App. 067
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 67 68
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 68 of 80 PageID 173



  and against each unnamed member of the 2013-2015 Subclass and the Insider 2014-2015

  Subclass.

         311.      Life Partners made or authorized Transfers (as described above) totaling

  approximately $3.7 million to the 2013-2015 Subclass and the Insider 2014-2015 Subclass

  during the two years preceding the respective LPHI Petition Date and Subsidiary Debtors

  Petition Date.

         312.      Life Partners’ books and records reveal that the 2013-2015 Subclass and the

  Insider 2014-2015 Subclass received approximately $3.7 million in Transfers during the two

  years preceding the LPHI Petition Date, which came directly from the funds of innocent,

  unwitting Investors.

         313.      The Debtors had an interest in the property transferred to members of the 2013-

  2015 Subclass and the Insider 2014-2015 Subclass.

         314.      Life Partners did not receive consideration that was reasonably equivalent to the

  amount of property transferred to members of the 2013-2015 Subclass and the Insider 2014-2015

  Subclass.

         315.      At the time of the Transfers, Life Partners was engaged or was about to engage in

  a business or transaction for which its remaining assets were unreasonably small in relation to its

  business.

         316.      At the time of the Transfers, Life Partners intended to incur, or believed that it

  would incur, debts beyond its ability to pay as they became due.

         317.      Moreover, Life Partners was insolvent or became insolvent shortly after the

  Transfers to the 2013-2015 Subclass and the Insider 2014-2015 Subclass were made.

  Specifically, due to the fraudulent scheme of the materially understated LEs and other activities




                                                                                            App. 068
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 68 69
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 69 of 80 PageID 174



  described above, Life Partners was insolvent from the beginning of that scheme. By utilizing

  materially misstated LEs, Life Partners generated an artificial difference between the price it paid

  to purchase life settlements and the price at which it sold life settlements to Investors. With this

  generation of significant “profits” through the misstated LEs, Life Partners was able to divert

  funds to its own “profit” pool and ultimately to the 2013-2015 Subclass and the Insider 2014-

  2015 Subclass. In other words, the misstated or fraudulent LEs and resale and abandonment

  processes propped up the business of Life Partners, and Life Partners was insolvent from the

  commencement of the use of the LEs. The pooling and misuse of investor funds and the

  institution of the Platform Services Fee in 2014 further evidences the insolvency of Life Partners.

         318.    Therefore, the Transfers to the 2013-2015 Subclass and the Insider 2014-2015

  Subclass should be avoided under, inter alia, Section 548 of the Bankruptcy Code.

  COUNT 5:       Preferences – 11 U.S.C. §§ 547, 550, 551 (against Defendant representatives
                 and named or unnamed members of the Insider 2014-2015 Subclass, see ¶
                 271)

         319.    Plaintiffs incorporate the preceding paragraphs as if set forth fully herein.

         320.    Plaintiffs seek to avoid Transfers described above against the named Defendants,

  individually and as representatives of the Insider 2014-2015 Subclass, which Defendants are

  insiders and received a dividend during the year preceding the LPHI Petition Date as described

  in paragraph 271, and against each unnamed member of the Insider 2014-2015 Subclass.

         321.    Defendant Tolleson, at all times relevant to this proceeding, served as a one of

  Life Partners’ “Master Licensees.”      These Master Licensees recruited other Licensees and

  created networks of other Licensees working under them, and some were closely involved with

  Life Partners and its executives in the marketing of Life Partners investment contracts and, on

  information and belief, were personally involved in perpetrating a fraud on Investors. Defendant




                                                                                                 App. 069
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 69 70
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 70 of 80 PageID 175



  Tolleson, for example, was intimately involved in various aspects of Life Partners’ business and

  marketing to Investors, as well as its implementation of the Platform Services Fee. Defendant

  Tolleson is therefore an insider for purposes of this claim. 30

           322.     Defendant Brian Pardo & Elizabeth Pardo Joint Trust, WROS, at all times

  relevant to this proceeding, was an instrumentality controlled by and for the benefit of Brian

  Pardo and his first (and legal) wife. Brian Pardo is the architect of the fraudulent scheme that

  ultimately forced Life Partners into bankruptcy. Defendant Brian Pardo & Elizabeth Pardo Joint

  Trust, WROS is therefore an insider for purposes of this claim. 31

           323.     The Debtors had an interest in these Transfers at the time the Transfers were

  made.

           324.     Such Transfers were paid for or on account of an antecedent debt owed by the

  Debtors before the transfer was made.

           325.     Such Transfers were transferred to and/or for the benefit of the Insider 2014-2015

  Subclass, who were creditors of the Debtors.

           326.     The Transfers were made to an insider on or within one year before the LPHI

  Petition Date.

           327.     Based on the facts and circumstances of these cases and the presumption of

  insolvency set forth in section 547(f) of the Bankruptcy Code, each Transfer was made while the

  Debtors were insolvent.

           328.      These Transfers enabled members of the Insider 2014-2015 Subclass to receive

  more than they would have received under Chapter 7 of the Bankruptcy Code, if these amounts


  30
     Plaintiffs incorporate by reference as if set forth herein the factual allegations pleaded in the amended complaint
  in Moran v. Abundant Income, LLC et al., Case No. 15-04110-rfn (Bankr. N.D. Tex.)
  31
     Plaintiffs incorporate by reference as if set forth herein the factual allegations pleaded in the second amended
  complaint in Moran v. Pardo, Case No. 4:15-cv-00905-O (N.D. Tex.).



                                                                                                             App. 070
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 70 71
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 71 of 80 PageID 176



  had not been paid, and if each member of the Insider 2014-2015 Subclass had been paid as

  provided in the Bankruptcy Code.

         329.   Therefore, the Transfers made during the year preceding the LPHI Petition Date

  to the named Defendants who are insiders and the Insider 2014-2015 Subclass should be avoided

  under, inter alia, Section 547 of the Bankruptcy Code.

  COUNT 6:      Disallowance of Defendants’ Claims - 11 U.S.C. § 502(d) (against all
                Defendants, the Defendant Class, and all Defendant Subclasses)

         330.   Plaintiffs incorporate the preceding paragraphs as if set forth fully herein.

         331.   To the extent the Transfers to Defendants and the Defendant Class are voidable

  under Section 544, 547 or 548 of the Bankruptcy Code, the Defendants’ claims, and the claims

  of any named or unnamed member of the Defendant Class or any Defendant Subclass, if any,

  against the Debtors should be disallowed in whole or in part pursuant to Section 502(d) of the

  Bankruptcy Code.

                                 VIII.     ATTORNEYS’ FEES

         332.   Plaintiffs are entitled to recover their reasonable and necessary attorneys’ fees and

  costs for their claims against Defendants, the Defendant Class, and the Defendant Subclasses.

         333.   Specifically, under applicable fraudulent transfer law, Plaintiffs are entitled to

  attorneys’ fees and costs for their claims against Defendants, the Defendant Class, and the

  Defendant Subclasses. See TEX. BUS. & COMM. CODE § 24.013.

                                          IX.    PRAYER

         WHEREFORE, Plaintiffs request the following relief:

         (a)    That this Court determine that this action may be maintained as a defendant class

                action under Federal Rule of Bankruptcy Procedure 7023 and Federal Rule of

                Civil Procedure 23(a) and 23(b)(1);




                                                                                                App. 071
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 71 72
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 72 of 80 PageID 177



        (b)   That this Court certify the Defendant Class and the Defendant Subclasses defined

              in this Complaint pursuant to Federal Rule of Bankruptcy Procedure 7023 and

              Federal Rule of Civil Procedure 23(a) and 23(b)(1) and designate the named

              Defendants as the representatives of the Defendant Subclasses indicated in

              paragraph 271;

        (c)   That judgment be entered for Plaintiffs against the named Defendants and all

              members of the Defendant Class and the Defendant Subclasses for the return of

              all funds received from Plaintiffs in the form of dividends from 2008 to 2015;

        (d)   Pre-judgment and post-judgment interest at the highest rates allowed by law;

        (e)   Plaintiffs’ attorneys’ fees and costs; and

        (f)   Any other relief, both special and general, to which Plaintiffs may be justly

              entitled.




                                                                                         App. 072
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 72 73
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 73 of 80 PageID 178



  DATED: January , 2017.

                                             Respectfully submitted,

                                             THOMPSON & KNIGHT LLP

                                             By:    /s/ Jennifer Rudenick Ecklund

                                                    David M. Bennett
                                                    Texas Bar No. 02139600

                                                    Nicole Williams
                                                    Texas Bar No. 24041784

                                                    Jennifer R. Ecklund
                                                    Texas Bar No. 24045626

                                             1722 Routh Street, Suite 1500
                                             Dallas, Texas 75201
                                             Telephone: 214/969-1700
                                             Facsimile: 214/969-1751
                                             David.Bennett@tklaw.com
                                             Nicole.Williams@tklaw.com
                                             Jennifer.Ecklund@tklaw.com

                                             ATTORNEYS FOR PLAINTIFFS




                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been served
  upon counsel for all parties of record via ECF and upon all currently-named defendants via
  United States first class mail, postage prepaid on the 20th day of January, 2017.


                                             /s/ Jennifer Rudenick Ecklund
                                             Jennifer Rudenick Ecklund




                                                                                       App. 073
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 73 74
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 74 of 80 PageID 179




                                  EXHIBIT A




                                                                             App. 074
           Case
         Case   16-04036-rfn Doc
              16-04036-mxm   Doc 460-2
                                 41 Filed 01/20/17
                                       Filed 05/31/19Entered 01/20/17
                                                       Entered        01:29:34
                                                               05/31/19 22:04:59Page 74 75
                                                                                  Page  of 79
                                                                                           of 80
           Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 75 of 80 PageID 180



From:                              Scott Peden <speden@lifepartnersinc.com>
Sent:                              Monday, February 15, 2010 9:16 PM
To:                                miketolleson@aol.com
Subject:                           FW: LPHI
Attachments:                       image001.gif


Obviouslyhestilldoesn'tgetit.ItsnotwortheducatinghimMike.Wejustdon'thavethetimetospoonfeedhim.I
suggesthereadJohn20:29.


ͲͲͲͲͲOriginalMessageͲͲͲͲͲ
From:PhilipRadziwill[mailto:philip.radziwill@ndcapgroup.com]
Sent:Mon2/15/20108:45PM
To:ScottPeden
Cc:BrianRossing
Subject:Re:LPHI

ThanksverymuchScott.Weunderstandifyoucannotsendoutallofthehistoricaldata,butwoulditbepossibleforyou
tosendusyourannualizedreturnsforyourportfolioofpoliciesforthelast1,3,5and10yearperiods?Wewouldneed
yourreturnsforvarioushistoricalperiodsinordertomoveforwardaspartofourduediligenceprocess.Ifthisis
somethingyoucanprovide,IthinkitwouldmakesensetomoveforwardwithatriptoTexasafterwehavereceivedthe
historicalreturns.Pleaseletusknowwhenyouhaveamoment.Thankyouverymuch.

Best,

Phil

________________________________
From:ScottPeden<speden@lifepartnersinc.com>
To:PhilipRadziwill
Sent:MonFeb1515:47:422010
Subject:LPHI

Phil,

Iapologizeforthedelayinreturningyouremail.Congratulationsonyourmarriage.Iwishyouandyourwifelongand
happylives.Thingshavebeenprettycrazyoverthepastseveraldaysaswehavebeeninvolvedinseveraldeals
includingsecuringtheendorsementofEdMcMahon'swife's(wehadpurchasedhispolicypriortohispassing).

WhatIsharedwithyouinourconferencecallafewweeksbackwasaccurate;howeverIdidnotintendtoimplythatI
wouldsupplyallthehistoricaldataonallmaturedpolicies.IfthatiswhatyouunderstoodyouweregoingtogetI
apologize.Evenwithaconfidentialityagreement,wewouldneverreleasesuchalargequantityofproprietary
information.Further,unlikeotherassetclasses,historicalinformationisnotahelpfulprognosticationtoolbecauseof
limitedsamplesizerelatedtopolicieswhichhaveexceededtheirlifeexpectancywhencomparedwiththosewhich
maturedearly.Thus,thebetterprognostictoolisonewhichtakesintoaccountastatisticallysignificantsample
purchasedwithinsimilarparameters(includingincreasedmaintenancecostsandlongevity)andappliesarandom
applicationoflongevityexperiencestoyieldvariousreturnscenariomodels.Ionlyintendedtogiveyouthesemodelsto
showyouhowthesesuperiorreturnsareachieved.

                                                                                                          App. 075
       Case
     Case   16-04036-rfn Doc
          16-04036-mxm   Doc 460-2
                             41 Filed 01/20/17
                                   Filed 05/31/19Entered 01/20/17
                                                   Entered        01:29:34
                                                           05/31/19 22:04:59Page 75 76
                                                                              Page  of 79
                                                                                       of 80
       Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 76 of 80 PageID 181

MikeTollesoncanprovideyouwithahandfulofrecent"payoutnotifications"onrecentmaturitiestodemonstrate
furthertheuniquecharacteristicwhichthisassetclasspossess,butyoushouldbeawarethatthesereturnsresultfrom
earlymaturitiesandthemodel'sreturndistributionreflectsarandomizeddistributionofreturnsandisthusmore
realistic.Nonetheless,becauseofthediscount,evenunderverystressedconditions(doublethelongevityexpectation)
youarestilllookingatbankratereturns.Withastatisticallysignificantsample,averagereturnsshouldinthelowtomid
doubledigits.

Priortomakinganycommitment,IinviteyoutocometoWacoandtourourfacilityandseeouroperationfirsthand.
OnceyousitdownwithourChairmanBrianPardoandme,Ifeelcertainyouwillleavewithenoughinformationtofeel
likeithasbeenwellworthyourtime.Manyinstitutionsandhighnetworthindividualshavemadethistripoverthe
yearsandareverygladtheydid.Wenowhaveover26,000accreditedinvestorsandinstitutionswhoareclients.We
wouldappreciatetheopportunitytoserveyouaswell.

ScottPeden
President
LifePartners,Inc.
(254)751Ͳ7797
www.lifepartnersinc.com

[cid:image001.gif@01CAAE61.62AF0B20]




                                                              2
                                                                                                             App. 076
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 76 77
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 77 of 80 PageID 182




                                  EXHIBIT B




                                                                             App. 077
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 77 78
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 78 of 80 PageID 183




                                                                             App. 078

                                                                                 LPCN_00100686
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 78 79
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 79 of 80 PageID 184




                                                                             App. 079

                                                                          LPCN_00100686_00002
  Case
Case   16-04036-rfn Doc
     16-04036-mxm   Doc 460-2
                        41 Filed 01/20/17
                              Filed 05/31/19Entered 01/20/17
                                              Entered        01:29:34
                                                      05/31/19 22:04:59Page 79 80
                                                                         Page  of 79
                                                                                  of 80
  Case 4:19-cv-00497-O Document 10-2 Filed 01/21/20 Page 80 of 80 PageID 185




                                                                             App. 080

                                                                          LPCN_00100686_00003
